 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.28
EXECUTION COPY
 
AMENDED AND RESTATED
RESEARCH AND DEVELOPMENT AGREEMENT
among
DYNAVAX TECHNOLOGIES CORPORATION,
SYMPHONY DYNAMO HOLDINGS LLC,
and
SYMPHONY DYNAMO, INC.
 
Dated as of April 18, 2006
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.   Assignment     1  
 
                2.   Overview of Development     1  
 
                3.   Development Committee     2  
 
                4.   Development Plan and Development Budget     2  
 
               
 
  4.1   Generally     2  
 
  4.2   Amendments     3  
 
  4.3   Dynavax Funded Research     4  
 
                5.   Regulatory Matters     4  
 
               
 
  5.1   FDA Sponsor     4  
 
  5.2   Correspondence     5  
 
  5.3   Inspections     5  
 
  5.4   Transfer of FDA Sponsorship     5  
 
                6.   Dynavax’s Obligations     6  
 
               
 
  6.1   Generally     6  
 
  6.2   Subcontracting     7  
 
  6.3   Reports     7  
 
  6.4   Staffing     7  
 
  6.5   QA Audit     7  
 
  6.6   Financial Audit     8  
 
  6.7   Insurance     8  
 
                7.   Symphony Dynamo’s Obligations     8  
 
               
 
  7.1   Generally     8  
 
  7.2   Subcontracting     8  
 
  7.3   Insurance     9  
 
  7.4   Staffing     9  
 
  7.5   Audit     9  
 
                8.   Funding and Payments     9  
 
               
 
  8.1   Use of Proceeds     9  
 
  8.2   Reimbursement     10  
 
  8.3   Budget Allocation and Deviations     10  
 
  8.4   Employee Benefits     10  
 
                9.   Covenants     10  
 
               
 
  9.1   Mutual Covenants     10  
 
                10.   Confidentiality     11  
 
               
 
  10.1   Confidentiality Agreement     11  
 
  10.2   Permitted Disclosure of Information     12  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

i



--------------------------------------------------------------------------------



 



                              Page  
 
                11.   Options and Licensing     12  
 
               
 
  11.1   Program Option     12  
 
  11.2   Symphony Dynamo’s Hepatitis B Program Option     13  
 
  11.3   Discontinuation Option     13  
 
  11.4   Related Oncology Product Licensing     15  
 
                12.   Representations and Warranties     15  
 
               
 
  12.1   Dynavax Representations and Warranties     15  
 
  12.2   Symphony Dynamo Representations and Warranties     16  
 
                13.   Relationship Between Dynavax and Symphony Dynamo     18  
 
                14.   Change of Control     18  
 
                15.   No Restrictions; Indemnification     18  
 
               
 
  15.1   No Restrictions     18  
 
  15.2   Indemnification     18  
 
                16.   LIMITATION OF LIABILITIES     22  
 
               
 
  16.1   Between the Parties     22  
 
  16.2   Pursuant to the RRD Services Agreement     22  
 
                17.   Term and Termination     22  
 
               
 
  17.1   Term     22  
 
  17.2   Termination for Dynavax’s Breach     22  
 
  17.3   Termination for Symphony Dynamo’s Breach     23  
 
  17.4   Termination of License Agreement     23  
 
  17.5   Survival     23  
 
                18.   Miscellaneous     23  
 
               
 
  18.1   No Petition     23  
 
  18.2   Notices     24  
 
  18.3   Governing Law; Consent to Jurisdiction and Service of Process     25  
 
  18.4   WAIVER OF JURY TRIAL     25  
 
  18.5   Entire Agreement     25  
 
  18.6   Amendment; Successors; Assignment; Counterparts     26  
 
  18.7   Severability     26  
 
  18.8   Third Party Beneficiary     26  

          Schedule 12.1(f)   –   Material Contracts
 
       
Annex A
  –   Certain Definitions
Annex B
  –   Development Committee Charter
Annex C
  –   Initial Development Plan
Annex D
  –   Initial Development Budget
Annex E
  –   Payment Terms

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
RESEARCH AND DEVELOPMENT AGREEMENT
          This AMENDED AND RESTATED RESEARCH AND DEVELOPMENT AGREEMENT (this
“Agreement”) is entered into as of April 18, 2006 (the “Closing Date”), by and
among DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation (“Dynavax”),
SYMPHONY DYNAMO, INC., a Delaware corporation (“Symphony Dynamo”) (each of
Dynavax and Symphony Dynamo being a “Party,” and collectively, the “Parties”),
and SYMPHONY DYNAMO HOLDINGS LLC, a Delaware limited liability company
(“Holdings”) (which shall be a Party to this Agreement solely with respect to
Articles 1, 11 and 14, and Sections 5.2, 5.3, 6.3, 6.4, 6.7 and 7.5).
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in Annex A attached hereto.
PRELIMINARY STATEMENT
          Dynavax and Holdings have entered into that certain Research and
Development Agreement, dated as of April 18, 2006 (the “Research and Development
Agreement”). Pursuant to this Agreement, Holdings desires to assign all of its
rights and delegate its obligations under the Research and Development Agreement
to Symphony Dynamo, and Dynavax and Symphony Dynamo desire to amend and restate
the terms and conditions of the Research and Development Agreement.
          In the Novated and Restated Technology License Agreement, Dynavax
grants Symphony Dynamo an exclusive license to develop and commercialize certain
Products. Symphony Dynamo wishes for Dynavax to continue to develop such
Products. Symphony Dynamo and Dynavax desire to establish, and agree on the
responsibilities of, a Development Committee to oversee such development.
Dynavax and Symphony Dynamo further desire to comply with and perform certain
agreements and obligations related thereto.
          The Parties hereto agree as follows:

1.   Assignment. The Parties agree that from and after the Closing Date, all of
the rights and obligations of Holdings under the Research and Development
Agreement will be assigned and transferred to, and assumed by, Symphony Dynamo.
  2.   Overview of Development. The Parties shall develop the Programs in a
collaborative and efficient manner, as set forth below.

     (a) Representatives of the Parties shall engage in joint decision-making
for the Programs as set forth in Articles 3 and 4. Symphony Dynamo shall have
overall responsibility for all matters set forth in the Development Plan
(pursuant to Article 7 hereof), and shall engage Dynavax (pursuant to Article 6
hereof), RRD International, LLC (“RRD”) (pursuant to the RRD Services
Agreement), and such independent contractors and agents as RRD and Dynavax may
retain on Symphony Dynamo’s behalf (which contractors may include entities
retained by Dynavax prior to the Closing Date), to act on behalf of Symphony
Dynamo and carry out the duties set forth therein and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

 



--------------------------------------------------------------------------------



 



herein, including, without limitation, management and accounting functions,
pre-clinical and clinical development, scientific and technical services
associated with such development, and patent work under the Programs.
     (b) Dynavax hereby acknowledges and agrees to Symphony Dynamo’s engagement
of RRD to act on behalf of Symphony Dynamo and to carry out the duties set forth
herein and in the RRD Services Agreement. In accordance with this Agreement, the
Parties each hereby agree that Dynavax shall have primary responsibility for
implementation of the Programs; provided, however, that any implementation
responsibility which may be delegated to RRD following the Closing Date shall be
executed subject to the oversight of the Symphony Dynamo Board and the
Development Committee. Notwithstanding the foregoing, nothing in this
Section 2(b) shall limit the rights and responsibilities of the Development
Committee as set forth in the Symphony Dynamo Charter and the Development
Committee Charter.
     (c) With respect to the Hepatitis B Program, the Hepatitis C Program and
the Cancer Program, Dynavax shall be responsible for the execution of all
pre-clinical and clinical development, all scientific and technical services
associated with such development, and all patent work, including all related
matters set forth in the Development Plan for such Programs.
     (d) Nothing in clause (c) shall in any way limit the authority of the
Development Committee (as defined below) or the Symphony Dynamo Board hereunder,
and the engagements and delegations set forth therein shall be subject to the
terms and conditions of this Agreement and the RRD Services Agreement, and the
satisfactory performance by RRD and Dynavax of their obligations pursuant hereto
and thereto. The allocations of responsibility described in this Article 2 shall
remain subject to further modification in accordance with the terms and
conditions of this Agreement and the RRD Services Agreement.

3.   Development Committee. The Parties shall establish and maintain a committee
(the “Development Committee”) to oversee the development of the Programs
(including the continued development and refinement of the Development Plan and
the Development Budget). The Development Committee shall be established,
operated and governed in accordance with the policies and procedures set forth
in Annex B hereto (the “Development Committee Charter”). The Development
Committee Charter may be amended only with the unanimous approval of the
Development Committee Members and the consent of the Symphony Dynamo Board. In
no event shall the Development Committee have the power to amend the terms of
any Operative Document.   4.   Development Plan and Development Budget.

     4.1 Generally. The Parties have agreed, as of the Closing Date, to an
Initial Development Plan and an Initial Development Budget, which are attached
hereto and incorporated herein as Annex C and Annex D, respectively, and which
shall be further developed and refined from time to time in accordance herewith.
The Initial Development Plan consists (and the Development Plan shall consist)
of detailed provisions governing all pre-clinical,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

2



--------------------------------------------------------------------------------



 



clinical, scientific, technical, regulatory and patent work to be performed
under the Operative Documents. Following the Closing Date, the Development
Committee shall, on an ongoing basis, further develop the Development Plan to
include, without limitation, (i) an outline of the plan for the development of
each Program; (ii) detailed Protocols for each Program; and (iii) outlines of
non-clinical activities, key regulatory and quality activities, and CMC
activities for each Program. The Initial Development Budget consists (and the
Development Budget shall consist) of two (2) components: (x) a budget for the
Development Plan (the “Clinical Budget Component”), and (y) a budget for the
management and administrative functions of Symphony Dynamo, as set forth in
Section 1(a) of the RRD Services Agreement (the “Management Budget Component”).
The Clinical Budget Component shall be further divided into separate budgets for
each Program, and, following the Closing Date, the Development Committee shall
further develop and refine the Clinical Budget Component to include, without
limitation, (1) budget spreadsheets summarizing anticipated costs of engaging
third party service providers for each Protocol and the scope of
Protocol-related work to be performed by such third parties; and (2) the number
of full-time equivalents (“FTEs”) to be dedicated to the Programs (by function
and work responsibilities, on a Program-by-Program basis). All presently
anticipated or actual expenditures of Symphony Dynamo, [ * ] are included in the
Initial Development Budget attached hereto as Annex D, and will continue to be
included in any amendments thereof. The Development Committee shall, at the
request of the Symphony Dynamo Board, submit the Development Plan and the
Development Budget (as each shall have been developed and refined up to such
point) to the Symphony Dynamo Board for its review at the first meeting of the
Symphony Dynamo Board. Following the Symphony Dynamo Board’s review, the
Development Committee shall work diligently to incorporate the comments
generated by the Symphony Dynamo Board’s review and complete the Development
Plan and the Development Budget as soon as practicable, and, upon completion,
submit the Development Plan and the Development Budget to the Symphony Dynamo
Board for approval.
  4.2 Amendments.
          (a) All amendments of and, all material deviations from, the
Development Plan and Development Budget (including amendments or deviations made
at the request of Dynavax or RRD, in accordance with Section 8.3 hereof or
Section 2(b) of the RRD Services Agreement, respectively) shall be made in
accordance with the procedures described in this Article 4 and in the
Development Committee Charter, including obtaining the approval of the Symphony
Dynamo Board, as may be required by the Development Committee Charter.
          (b) The Development Committee shall review the Development Plan and
Development Budget [ * ] to determine whether any changes are required, and
shall comply with all procedures required to amend the Development Plan or
Development Budget to implement such changes. Furthermore, following the Closing
Date, the Development Committee shall, on an ongoing basis, continue to develop
the Development Plan, including, without limitation, as set forth in Section 4.1
and in response to requests, proposals or reports from Dynavax and RRD to the
Development Committee.
          (c) A Program may only be discontinued in the event that either
(i) the Parties mutually agree to discontinue such Program based on (A) a
Medical Discontinuation Event, or (B) scientific evidence (regardless of whether
such evidence is generated by a Party or a third
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

3



--------------------------------------------------------------------------------



 



party) that [ * ] (a “Scientific Discontinuation Event”) that arises in the
course of developing such Program; or (ii) the Symphony Dynamo Board, by (x) [ *
], or (y) [ * ], resolves to discontinue such Program. The Development Committee
shall promptly thereafter amend the Development Plan to reflect such
discontinuation and amend the Development Budget to reallocate to any or all of
the remaining Programs the funds previously allocated to the discontinued
Program (with any funds not then allocated to be held for reallocation by the
Development Committee).
          (d) The Development Plan shall never be amended in any manner that
would require Dynavax or Symphony Dynamo (or any Person acting on behalf of
Dynavax or Symphony Dynamo (including RRD and its RRD Personnel)) to perform any
assignments or tasks in a manner that would violate any applicable law or
regulation. In the event of a change in any applicable law or regulation, the
Development Committee shall consider amending the Development Plan to enable
Dynavax or Symphony Dynamo (or any Person acting on behalf of Dynavax or
Symphony Dynamo (including RRD and its RRD Personnel)), as the case may be, to
comply fully with such law or regulation. If such amendment is not approved, the
affected Party shall be excused from performing any activity specified herein or
in the Development Plan that would violate or result in a violation of any
applicable law or regulation.
     4.3 Dynavax Funded Research. Each of Symphony Dynamo and Dynavax hereby
agrees that, until the end of the Term, Dynavax, using commercially reasonable
methods, may expend its own funds to extend, increase, or otherwise modify,
outside the scope of the Development Plan, the trials and development activities
run by Dynavax, subject to the approval of the Development Committee (which
approval shall not be withheld unless the Development Committee determines in
good faith such changes could have a material adverse effect on the development
of the relevant Program). Such additional Dynavax supplied funds shall not be
included in the calculations used to determine the Discontinuation Price
(pursuant to Section 11.3 hereof) or the Purchase Price (pursuant to Section
2(b) of the Purchase Option Agreement). Dynavax agrees that the results of such
research and development shall immediately become part of the Licensed
Intellectual Property and shall thereafter be subject to the terms of the
Operative Documents. Dynavax’s rights pursuant to this Section 4.3 are in
addition to, and separate from, its rights pursuant to Section 8.3 hereof.

5.   Regulatory Matters.

     5.1 FDA Sponsor. Notwithstanding any governance provision contained herein
or in any Operative Document, the Parties agree that, until the termination or
unexercised expiration of the Purchase Option, Dynavax, shall be the FDA Sponsor
for the Programs (except any Programs which were the subject of a
Discontinuation Option that was not exercised by Dynavax). Dynavax shall have
the responsibility and the authority to act as the sponsor and make those
decisions and take all actions necessary to assure compliance with all
regulatory requirements. Dynavax agrees to be bound by, and perform all
obligations set forth in, 21 C.F.R. § 312 related to its role as the FDA sponsor
for the Programs (the “FDA Sponsor”). Notwithstanding anything to the contrary
in Article 4 or the Development Committee Charter, Dynavax, in its capacity as
FDA Sponsor, may discontinue or modify any Program without the approval of the
Development Committee or the Symphony Dynamo Board in the event such actions are
(a) triggered by an event that is reportable to the FDA; and (b) reasonably
necessary
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

4



--------------------------------------------------------------------------------



 



to avoid the imposition of criminal or civil liability; provided, however, that
to the extent commercially reasonable, Dynavax shall (i) pursuant to
Section 5.2, advise and consult with the Development Committee prior to taking
such action and (ii) forward a copy of all such correspondence to the members of
the Symphony Dynamo Board.
     5.2 Correspondence. Each Party hereto acknowledges that Dynavax, in its
capacity as FDA Sponsor and acting at the direction of the Development
Committee, shall be the Party responding to any regulatory correspondence or
inquiry. Each Party shall (a) notify the other Parties promptly of any FDA or
other governmental or regulatory inspection or inquiry concerning any study or
project under the Programs, including, but not limited to, inspections of
investigational sites or laboratories; and (b) forward to the other Parties
copies of any correspondence from any regulatory or governmental agency relating
to such a study or project, including, but not limited to, Form FD-483 notices
and FDA refusal to file, action or warning letters, even if they do not
specifically mention the other Parties. Symphony Dynamo shall obtain the written
consent of Dynavax, which consent will not be unreasonably withheld, before
referring to Dynavax or its Affiliates in any regulatory correspondence, except
to the extent that such reference is required by law or simply refers to the
existence of this Agreement or any of the other Operative Documents.
Furthermore, Dynavax shall be the Party responsible for responding to or
handling any FDA or regulatory inspection; provided, that Dynavax shall notify
the Development Committee (i) within twenty-four (24) hours of the commencement
of a clinical hold for any Protocol, and (ii) concurrently with its submission
to the FDA of any IND safety reports for the Programs.
     5.3 Inspections. Each Party agrees that during an inspection by the FDA or
other Regulatory Authority concerning any study or project under the Programs,
it will not disclose information and materials that are not required to be
disclosed to such agency without the prior consent of the other Parties, which
consent shall not be unreasonably withheld or delayed. Such information and
materials include, but are not limited to, the following: (a) financial data and
pricing data (including, but not limited to, the budget and payment schedule);
(b) sales data (other than shipment data); and (c) personnel data (other than
data as to qualification of technical and professional persons performing
functions subject to regulatory requirements).
     5.4 Transfer of FDA Sponsorship.
          (a) On or prior to the thirtieth (30th) day after the unexercised
expiration or termination of the Purchase Option, Dynavax shall cease to act as
the FDA sponsor for the Programs for which Dynavax has not exercised the Program
Option or Discontinuation Option, and Dynavax and Symphony Dynamo shall, at
Symphony Dynamo’s expense, take all actions necessary to effect the transfer of
(x) the Regulatory Files solely related to such Programs to Symphony Dynamo or
its designee in accordance with Section 2.7 of the Novated and Restated
Technology License Agreement, and (y) any and all materials necessary for
Symphony Dynamo to practice or exploit the license granted to it under the
Novated and Restated Technology License Agreement, by such date. In conjunction
with such transfer, Dynavax hereby assigns to Symphony Dynamo or its designee,
as of the date specified in the first sentence of this Section 5.4(a) all of the
material agreements to which Dynavax is a Party and which: (i) are related to
such Programs; and (ii) provide Dynavax with goods and services (clinical and
manufacturing) from third party suppliers and subcontractors; and (iii) are
assignable to Symphony Dynamo or
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

5



--------------------------------------------------------------------------------



 



its designee. Dynavax shall provide copies of all such contracts to Symphony
Dynamo in connection with such transfer. Dynavax shall use commercially
reasonable efforts to cause the transfer of any non-assignable material
agreements meeting the criteria set forth in (i) and (ii) above, or if such
agreements are not assignable, Dynavax shall act as agent of Symphony Dynamo in
processing all goods and services under such agreements. Dynavax agrees to take
such commercially reasonable actions as Symphony Dynamo may request in
furtherance of the foregoing, at the expense of Symphony Dynamo. Such efforts
shall not include any obligation for Dynavax to incur any out-of-pocket costs in
connection with such transfer.
          (b) Upon the discontinuation of any of the Programs pursuant to
Section 4.2(c), Dynavax shall have no further obligations with respect to such
Programs under the Operative Documents. If such Programs are transferred or
licensed to a third party in accordance with Section 11.3 (such third party, the
“Transferee”), then Dynavax shall cooperate with Symphony Dynamo and the
Transferee to effect the assignment to the Transferee of the sponsorship to the
Regulatory Files with respect to the Program for which Transferee has acquired
rights; provided, however, that Dynavax shall not be obligated to take any
action pursuant to this Section 5.4(b) for which it will not receive full
reimbursement from Symphony Dynamo or another party. The assignment of such
Regulatory Files to the Transferee does not include an assignment of any
Licensed Intellectual Property.

6.   Dynavax’s Obligations.

     6.1 Generally.
          (a) Dynavax shall have primary responsibility for the implementation
of the Programs, and shall specifically be responsible for (i) the execution of
all matters set forth in the Development Plan for the Hepatitis B Program, the
Hepatitis C Program and the Cancer Program; (ii) except as otherwise expressly
agreed, the manufacture of clinical trial materials for the studies set forth in
the Development Plan and the quality assurance of the Programs; and (iii) the
execution of all other matters set forth in the Development Plan that are
delegated to Dynavax by Symphony Dynamo (collectively, the “Dynavax
Obligations”).
          (b) Dynavax agrees that it will work diligently, commit the necessary
time and use commercially reasonable efforts to discharge the Dynavax
Obligations in a good scientific manner and in accordance with the Development
Plan, the Development Budget, and the terms of this Agreement. In the event that
Dynavax is unable to execute any of the aforementioned development activities
which comprise the Dynavax Obligations in accordance with the standard
established in the preceding sentence, as determined by the Development
Committee, Symphony Dynamo shall discuss with Dynavax the putative failure, and
if the Parties are unable to agree on a remediation plan or adjustments to the
execution concerns within [ * ] days, then Symphony Dynamo shall notify Dynavax
in writing, and shall thereafter have the right to re-assign such development
activities in a manner to be determined by the Development Committee, and
Dynavax shall transfer and deliver to Symphony Dynamo (or RRD on behalf of
Symphony Dynamo) any and all materials, documents, files and other information
relating to such development activities; provided, that Dynavax shall be
permitted to retain copies of such transferred materials, documents, files and
other information relating to such development activities as necessary in order
to comply with any requirements of a Governmental Authority.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

6



--------------------------------------------------------------------------------



 



     6.2 Subcontracting. All agreements between Dynavax and third parties
(including without limitation clinical research organizations and contract
manufacturers) for such third parties to perform any Dynavax Obligations (each
such third party, a “Dynavax Subcontractor” and each such agreement, a
“Subcontracting Agreement”) entered into by Dynavax prior to the Closing Date
shall be deemed to be acceptable to the Parties in all material respects.
Following the Closing Date, Dynavax shall obtain the approval of the Development
Committee prior to entering into any Subcontracting Agreement or amending or
terminating any Subcontracting Agreement. The terms of any such Subcontracting
Agreements shall be deemed the Confidential Information of Dynavax and be
subject to the rights and obligations set forth in the Confidentiality
Agreement. Dynavax shall monitor the performance of its Dynavax Subcontractors
and shall promptly notify the Development Committee with respect to any Dynavax
Subcontractor performance issues that may have a material effect on the
Programs. The Development Committee shall have the authority to direct Dynavax
to terminate any Subcontracting Agreement pursuant to the terms thereof.
     6.3 Reports. At each Scheduled Meeting of the Development Committee,
Dynavax shall, to the extent reasonably required by the Development Committee,
provide the Development Committee with a summary of Dynavax’s activities and
developments with respect to the Programs for the period following the most
recent preceding Scheduled Meeting. Such summary shall include: (i) a copy of
each new Protocol for the Programs being drafted by Dynavax; (ii) a copy of each
standard clinical study progress report for the Programs received by Dynavax
during the preceding month from any of the clinical research organizations
engaged by Dynavax pursuant to any Subcontracting Agreements; (iii) updates
regarding (A) [ * ], and (B) [ * ]; (iv) a financial report itemizing actual
spending under the Development Plan as well as any variation from planned
spending; (v) if the portion of the Development Budget related to a particular
Program is altered to the extent that available funding for such Program no
longer appears to be adequate to complete the Program, an updated budget
forecast; and (vi) such other information as the Development Committee may
reasonably request.
     6.4 Staffing. Dynavax shall provide such sufficient and competent staff and
Personnel (including, without limitation, such employees or agents of, or
independent contractors retained by, Dynavax) that have the skill and expertise
necessary to perform the Dynavax Obligations. Dynavax shall notify Symphony
Dynamo in advance, if practicable, and in any event promptly thereafter, of any
change in key personnel involved in the Programs.
     6.5 QA Audit. During the Term, Dynavax will permit Symphony Dynamo’s
representatives, such representatives to be identified by Symphony Dynamo in
advance and reasonably acceptable to Dynavax, to examine and audit the work
performed by Dynavax hereunder and the Dynavax facilities at which such work is
conducted to determine that the project assignment is being conducted in
accordance with the agreed upon services (“QA Audits”) during regular business
hours. Symphony Dynamo shall give Dynavax reasonable advance notice of such QA
Audits specifying the scope of the audit. Symphony Dynamo shall reimburse
Dynavax for its time associated with QA Audits; provided, however, that should a
particular QA Audit reveal a material deficiency in the work performed, then
Symphony Dynamo will not be responsible for costs associated with such QA Audit,
the work to be re-performed or the costs or expenses associated with curing any
material deficiencies. Symphony
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

7



--------------------------------------------------------------------------------



 



Dynamo and Dynavax shall meet to discuss the results of the QA Audit and, if
required, jointly agree upon any actions that will be required as a result of
such audits including defining material deficiencies to be addressed. Dynavax
shall make commercially reasonable efforts to reconcile all such deficiencies
found by Symphony Dynamo during such QA Audit.
     6.6 Financial Audit. During the Term, Dynavax will permit Symphony Dynamo’s
representatives, such representatives to be identified by Symphony Dynamo in
advance and reasonably acceptable to Dynavax, to verify Dynavax’s receipts and
FTE records that are related to Dynavax’s performance of the work under the
Programs (“Financial Audits”), which review shall be conducted during regular
business hours and will take place no more than once per year, unless otherwise
agreed to by the Parties. Symphony Dynamo shall give Dynavax reasonable advance
notice of such Financial Audits specifying the scope of the audit, which shall
not include work that has previously undergone Financial Audits. Symphony Dynamo
shall reimburse Dynavax for its time associated with Financial Audits; provided,
however, that should a particular Financial Audit reveal a material discrepancy
between such financial records and the reports submitted by Dynavax to Symphony
Dynamo for reimbursement purposes, then Symphony Dynamo will not be responsible
for costs associated with such Financial Audit. Symphony Dynamo and Dynavax
shall meet to discuss the results of the Financial Audit and, if required,
jointly agree upon any actions that will be required as a result of such audits
including defining material discrepancies to be addressed. Dynavax shall make
commercially reasonable efforts to reconcile all such discrepancies found by
Symphony Dynamo during such Financial Audit.
     6.7 Insurance. Dynavax shall carry and maintain throughout the Term
clinical trial liability insurance (including errors and omissions coverage and
product coverage), at Dynavax’s sole expense, with limits of at least [ * ], and
property insurance covering Products, at Dynavax’s sole expense, with limits of
at least [ * ]. Upon Symphony Dynamo’s request, Dynavax shall instruct its
insurance carrier(s) to promptly furnish to Symphony Dynamo certificates
reflecting such coverage and a representation indicating that such coverage
shall not be canceled or otherwise terminated during the Term without [ * ]
days’ prior written notice to Symphony Dynamo. Notwithstanding anything to the
contrary herein, this Section 6.7 shall survive for a period of [ * ] following
termination or expiration of this Agreement.

7.   Symphony Dynamo’s Obligations.

     7.1 Generally. Symphony Dynamo shall have overall managerial and
supervisory responsibility for all matters set forth in the Development Plan,
and shall be responsible for (i) executing or delegating its management and
administration responsibilities; and (ii) executing or delegating the clinical
development activities set forth in the Development Plan. Symphony Dynamo shall,
and shall instruct all Persons whom it engages pursuant to Article 2 hereof to,
perform its obligations hereunder and under the Development Plan acting in good
faith and in accordance with the applicable provision of the Development Plan,
the Development Budget, and the terms of this Agreement.
     7.2 Subcontracting. Symphony Dynamo is subcontracting, and will in the
future subcontract, certain of its responsibilities under the Development Plan
to RRD (pursuant to the RRD Services Agreement), to Dynavax (pursuant hereto)
and to other vendors and service
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

8



--------------------------------------------------------------------------------



 



providers (pursuant to subcontracting agreements to be approved by the
Development Committee); provided, that Symphony Dynamo shall remain responsible
for the performance of its obligations hereunder notwithstanding any such
arrangement. Any subcontracting agreement entered into by Symphony Dynamo (other
than the RRD Services Agreement, but including such contracts as RRD may
negotiate on its behalf) shall include a provision permitting assignment at any
time of the subcontracting agreement from Symphony Dynamo to Dynavax without the
subcontractor’s consent.
     7.3 Insurance. Symphony Dynamo shall maintain insurance with creditworthy
insurance companies against such risks and in such amounts as are usually
maintained or insured against by other companies of established repute engaged
in the same or a similar business.
     7.4 Staffing. Symphony Dynamo shall use commercially reasonable efforts to
provide, or cause to be provided on its behalf (including Personnel retained by
RRD), sufficient and competent staff and Personnel that have the skill and
expertise necessary to perform Symphony Dynamo’s obligations under this
Agreement, the RRD Services Agreement, the Development Plan and the Development
Budget, including, but not limited to, (i) carrying out its management and
administration functions pursuant to Section 1(a) of the RRD Services Agreement;
and (ii) carrying out its clinical development duties in accordance with Section
1(b) of the RRD Services Agreement, this Agreement, the Development Plan and the
Development Budget. Symphony Dynamo shall notify Dynavax in advance, if
practicable, and in any event promptly thereafter, of any change in key RRD
Personnel involved in the Programs.
     7.5 Audit. Symphony Dynamo shall permit each of Dynavax, Holdings,
Investors and each Symphony Fund and their duly authorized representatives at
all reasonable business hours to inspect (1) Symphony Dynamo’s books, records
and other reasonably requested materials, and (2) any and all properties of
Symphony Dynamo, and it shall provide to each of Dynavax, Holdings, Investors
and each Symphony Fund all books, records and other materials related to any
meeting of the Symphony Dynamo Board and to permit Holdings, Investors and each
Symphony Fund to make copies or extracts therefrom; provided, that each
aforementioned party may conduct one such inspection in each calendar year
without cost to such party, and that any party conducting additional inspections
shall reimburse the Manager for its reasonable costs and expenses in
facilitating such inspection. Symphony Dynamo and Dynavax shall meet to discuss
the results of the audit and, if required, jointly agree upon any actions that
will be required as a result of such audits including defining material
discrepancies to be addressed. Symphony Dynamo shall make commercially
reasonable efforts to reconcile promptly all such discrepancies found by
Dynavax, Holdings, Investors or any Symphony Fund during such audit.

8.   Funding and Payments.

     8.1 Use of Proceeds. Symphony Dynamo shall use any and all net proceeds
received by Symphony Dynamo as a result of the Financing for the development of
the Programs and general corporate purposes in support of the Programs,
including the payment of all fees and expenses in accordance with the
Development Plan and the Development Budget, (as may be modified from time to
time pursuant to Section 4.2) and the payment of any indemnification obligations
of Symphony Dynamo under the Operative Documents and agreements with third party
contractors.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

9



--------------------------------------------------------------------------------



 



     8.2 Reimbursement. Symphony Dynamo shall compensate Dynavax and RRD fully
for their respective Development Plan-associated activities, including without
limitation its research, clinical and manufacturing services, and any other
activities delegated to Dynavax or RRD by Symphony Dynamo or the Development
Committee. Such compensation shall be made to (a) Dynavax in accordance with the
provisions of this Article 8 and the payment terms attached hereto as Annex E
(the “Payment Terms”), the terms of which are hereby adopted and incorporated
herein, and (b) RRD in accordance with the payments terms of Section 6 of the
RRD Services Agreement and Annex C thereto.
     8.3 Budget Allocation and Deviations. Dynavax shall have the discretion to
incur out-of-pocket fees, expenses and costs and allocate Dynavax resources in a
manner consistent with the Development Plan and the Development Budget. If
Dynavax reasonably anticipates that the actual cost for any particular activity
will exceed the greater of (i) [ * ] of that portion of the Development Budget
allocated for such activity; and (ii) [ * ] of that portion of the Development
Budget allocated for such activity (or such greater amount as the Symphony
Dynamo Board may subsequently determine), then Dynavax may request that the
Development Committee amend the Development Budget, either at its next Scheduled
Meeting or at an Ad Hoc Meeting, to reflect such cost increase. Dynavax shall
not be reimbursed for such additional expenditure without the prior approval of
the Development Committee.
     8.4 Employee Benefits. Symphony Dynamo shall not be responsible for
providing or paying any benefits (including, but not limited to, unemployment,
disability, insurance, or medical, and any pension or profit sharing plans) to
Dynavax or to any employees of Dynavax or any persons retained or used by
Dynavax to perform activities pursuant to the Development Plan, including
independent contractors, Dynavax Subcontractors and agents of Dynavax
(collectively, “Dynavax Personnel”). As to Dynavax or any Dynavax Personnel,
Symphony Dynamo shall not be responsible for: (a) any federal, state or local
income tax withholding; (b) “FICA” contributions; (c) contributions to state
disability funds or liability funds or similar withholdings; (d) payment of any
overtime wages; (e) workers’ compensation; or (f) compliance with any laws,
rules or regulations governing employees. Dynavax agrees that, as between
Symphony Dynamo and Dynavax, Dynavax is and will continue to be solely
responsible for: (i) all matters relating to the payment of compensation and
provision of benefits to Dynavax Personnel; and (ii) compliance with all
applicable laws, rules and regulations governing Dynavax’s employees.

9.   Covenants.

     9.1 Mutual Covenants. Each of Dynavax and Symphony Dynamo covenants and
agrees that, with respect to the Programs and any other rights and obligations
set forth in the Operative Documents, it shall:
          (a) perform all of its obligations pursuant to this Agreement in
material compliance with: (i) all applicable federal and state laws, statutes,
rules, regulations and orders (including all applicable approval and
qualification requirements thereunder), including, without limitation, the
Federal Food, Drug and Cosmetic Act and the regulations promulgated pursuant
thereto; (ii) all applicable good clinical practices and guidelines; (iii) all
applicable standard operating procedures; (iv) all applicable Protocols; and
(v) the provisions of this Agreement;
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

10



--------------------------------------------------------------------------------



 



          (b) keep complete, proper and separate books of record and account,
including a record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the
operation of its business, all in accordance with GAAP;
          (c) not employ (or, to the best of its knowledge without further duty
of inquiry, shall not use any contractor or consultant that employs) any
individual or entity debarred by the FDA (or subject to a similar sanction of
any other Regulatory Authority), or, to the best of its knowledge without
further duty of inquiry, any individual who or entity which is the subject of an
FDA debarment investigation or proceeding (or similar proceeding of any other
Regulatory Authority), in the conduct of the Programs;
          (d) promptly deliver to the other, upon receipt thereof, notice of all
actions, suits, investigations, litigation and proceedings before any
Governmental Authority, which would reasonably be expected to affect such
Party’s ability to perform its obligations under this Agreement;
          (e) upon it receiving Knowledge of (i) a material event or development
with respect to any Program or (ii) a breach of any covenant or representation
of such Party in any material respect, such Party shall notify the other Party
in writing within [ * ] of the receipt of such Knowledge by any executive
officer of such Party, provided that the failure to provide such notice shall
not impair or otherwise be deemed a waiver of any rights any Party may have
arising from such material event or breach. Furthermore, the provision of such
notice of material event or development shall not be deemed an admission by the
Party providing such notice of its breach of any of its covenants,
representations or obligations under the Operative Documents; and
          (f) with reasonable promptness, deliver to the other such data and
information relating to the ability of such Person to perform its obligations
hereunder as from time to time may be reasonably requested by the other (subject
to the maintenance of the confidentiality of any such information by the
receiving Party). For the avoidance of doubt, this Section 9.1(f) includes
Dynavax’s obligations to provide financial and other necessary information to
Symphony Dynamo and RRD to enable Symphony Dynamo to fulfill its obligations to
Dynavax under Section 5(d) of the Purchase Option Agreement, and to enable RRD
to fulfill its obligations to Symphony Dynamo and Dynavax under Sections 5(a)
and 5(b) of the RRD Services Agreement.

10.   Confidentiality.

     10.1 Confidentiality Agreement. It is understood that during the course of
this Agreement each of the Parties shall be bound by the terms of the
Confidentiality Agreement. In addition, the Parties’ employees, subcontractors
and agents shall be bound by terms substantially similar to the Confidentiality
Agreement. The foregoing shall not be construed to require Dynavax to amend or
supplement any of the agreements it entered into prior to the Closing Date, even
if the confidentiality provisions in such agreements do not satisfy the
foregoing requirement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

11



--------------------------------------------------------------------------------



 



     10.2 Permitted Disclosure of Information. The Parties agree that Dynavax
shall have access to, and may use and disclose the Development Plan and any
existing or newly generated data or intellectual property developed with respect
to the Programs (i) to obtain the assistance of one or more third parties to
develop and/or commercialize the Programs subject to the terms of this
Agreement, the other Operative Documents and appropriate confidentiality
agreements pursuant to Section 10.1 or as approved by Symphony Dynamo, (ii) to
use such intellectual property for all purposes not licensed exclusively to
Symphony Dynamo under the Novated and Restated Technology License Agreement, and
(iii) through press releases, in public presentations or as part of other
appropriate public disclosures; provided that all such disclosure under this
Section 10.2 shall be subject to the terms of the Confidentiality Agreement.

11.   Options and Licensing.

     11.1 Program Option
          (a) In consideration for entering into the Operative Documents to
which both Dynavax and Symphony Dynamo are parties, Symphony Dynamo hereby
grants Dynavax an exclusive option (the “Program Option”) to purchase the rights
to either the Hepatitis B Program or the Hepatitis C Program (but not both) at
any time during the period beginning on the Closing Date and terminating on the
first (1st) anniversary of the Closing Date (the “Program Option Period”);
provided, however, that Dynavax shall not exercise the Program Option with
respect to the Hepatitis C Program until such time as Dynavax shall have either:
(i) [ * ]; or (ii) [ * ].
          (b) Dynavax may exercise the Program Option by delivery of a written
notice (the “Program Option Exercise Notice”) during the Program Option Period.
The Program Option Exercise Notice shall be delivered on a Business Day to
Symphony Dynamo, with a copy to Holdings, [ * ]. The date on which the Program
Option Exercise Notice is first delivered to Holdings and Symphony Dynamo is
referred to as the “Program Option Exercise Date.” The Program Option Exercise
Notice shall specify a closing date for the settlement of the Program Option,
which date shall not be less than [ * ] or more than [ * ] after the Program
Option Exercise Date (the “Program Option Closing Date”).
          (c) If, following an Exercise of the Program Option, the Purchase
Option shall expire unexercised or be terminated, then Dynavax hereby agrees to
pay to Holdings, on or before the date on which the Purchase Option Period
expires unexercised or is terminated, a one-time cash payment of [ * ] as sole
consideration for its exercise of the Program Option.
          (d) The Parties hereby agree that, promptly following the Program
Option Closing Date, they shall amend the Novated and Restated Technology
License Agreement and such other Operative Documents as may be required to
reflect that the Licensed Intellectual Property related solely to the applicable
Program shall thereafter be the sole and exclusive property of Dynavax or its
assignee or licensee. The Parties further agree that, following the Program
Option Closing Date, the Development Committee shall reallocate to the remaining
Programs any and all funds which would have otherwise been allocated to the
Program subject to the Program Option.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

12



--------------------------------------------------------------------------------



 



          (e) Within [ * ] after the Program Option Closing Date, Symphony
Dynamo shall transfer and deliver to Dynavax any and all materials, documents,
files and other information relating to the applicable Program (or, where
necessary, copies thereof if such materials, documents, files or other
information are also related to Programs that are not the subject of the Program
Option), including without limitation, any and all administrative files relating
to the applicable Program, and, to the extent applicable, any and all clinical
and protocol results, analytical methodologies, bulk and final product
manufacturing processes, batch records, vendor information, validation
documentation, regulatory documentation, patent information, regulatory filings,
transfer of information related to regulatory information and filings,
pre-clinical and clinical data, adverse event data, regulatory correspondence,
analyses, and manufacturing data. Subject to Dynavax’s closing of the Program
Option on the Program Option Closing Date, Symphony Dynamo hereby assigns to
Dynavax all such materials and other information.
     11.2 Symphony Dynamo’s Hepatitis B Program Option.
          (a) Dynavax hereby agrees that, upon the occurrence of either:
               (i) [ * ]; or
               (ii) [ * ];
then Dynavax shall (x) [ * ], and (y) [ * ].
          (b) If an event described in Section 11.2(a)(i) or 11.2(a)(ii) shall
occur, and Dynavax shall be unable to fulfill the requirements of clauses (x)
and (y) of Section 11.2(a), then the Symphony Dynamo Board (acting on behalf of
Symphony Dynamo) shall have the option to require Dynavax to [ * ]. The [ * ]
shall be delivered to Dynavax on a Business Day, and shall thereafter be deemed
for all purposes under the terms of this Agreement to be a [ * ], in accordance
with the provisions of [ * ]; provided, that upon its receipt of the [ * ],
Dynavax may [ * ].
     11.3 Discontinuation Option.
          (a) A Program may only be discontinued in accordance with
Section 4.2(c) hereof. In the event of such a Program discontinuation during the
Term, (i) Symphony Dynamo shall so notify Dynavax promptly and in writing of
such discontinuation, and (ii) Dynavax shall have the right and option (a
“Discontinuation Option”), exercisable for [ * ] days after receipt of such
written notice from Symphony Dynamo, to buy back the Licensed Intellectual
Property related to such discontinued Program for a deferred purchase price, the
payment of which shall be contingent upon the termination or unexercised
expiration of the Purchase Option (the “Discontinuation Price”). The
Discontinuation Price, if any, [ * ], and [ * ]. Following the unexercised
expiration of the Discontinuation Option, Symphony Dynamo may transfer or
license its rights to such Program to a third party at any time prior to the
expiration of the Term. Under no circumstances may Symphony Dynamo or Dynavax
(unless Dynavax has exercised a Discontinuation Option in respect of such
Program) reinitiate work on a discontinued Program.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

13



--------------------------------------------------------------------------------



 



          (b) In the event that, following the Discontinuation Closing Date,
either Party objects to the calculation of the portion of the Committed Capital
expended on the development of the Program subject to the Discontinuation Option
as used to determine the final Discontinuation Price (the “Discontinuation
Program Funding”), then, within [ * ] of the Discontinuation Closing Date, such
objecting Party shall provide written notice to the other Party (a
“Discontinuation Price Dispute Notice”) specifying the amount disputed and the
basis for the dispute, together with supporting documentation reflecting the
analysis of and justification for any re-computation made. In the event that a
Discontinuation Price Dispute Notice is issued by either Party, such dispute
shall be resolved in accordance with the terms of Section 11.3(c). The
Discontinuation Price shall be final, binding and conclusive, shall be
non-appealable and shall not be subject to further review if the disputing Party
does not deliver a Discontinuation Price Dispute Notice within such [ * ]
period. For the avoidance of doubt, nothing in this Section 11.3(b) shall
restrict or delay the Parties’ performance of those activities identified in
this Agreement or the Novated and Restated Technology License Agreement as
taking place following the exercise of the Discontinuation Option.
          (c) In the event that either Party delivers to the other a
Discontinuation Price Dispute Notice within the time limit set forth in
Section 11.3(b), then both Parties shall make good faith efforts to resolve any
dispute relating to the calculation of the Discontinuation Program Funding
through negotiations for a period of [ * ] following the date on which a
Discontinuation Price Dispute Notice is delivered. If the Parties agree on the
calculation of the Discontinuation Program Funding (or a revision thereto)
before or within such [ * ] period, and (x) the recalculated Discontinuation
Program Funding results in a recalculated Discontinuation Price (including as
revised through negotiations) that is less than the Discontinuation Price paid
on the Discontinuation Closing Date, then Symphony Dynamo shall promptly, and in
any event within [ * ] of the date on which the Discontinuation Price
recalculation becomes final, pay to Dynavax the amount by which the recalculated
Discontinuation Price is less than Discontinuation Price paid on the
Discontinuation Closing Date, or (y) the recalculated Discontinuation Program
Funding results in a recalculated Discontinuation Price (including as revised
through negotiations) that is greater than the Discontinuation Price paid on the
Discontinuation Closing Date, then Dynavax shall promptly, and in any event
within [ * ] of the date on which the recalculated Discontinuation Price becomes
final, pay to Symphony Dynamo the amount by which the recalculated
Discontinuation Price is greater than the Discontinuation Price paid on the
Discontinuation Closing Date. In the event that neither of the conditions set
forth in the previous clauses (x) and (y) exist, then no payment shall be made.
To the extent that any matter remains unresolved following negotiations during
such [ * ] period (as determined by notice by any Party to the other Party), the
Parties shall jointly select an independent accountant of recognized national
standing to resolve any remaining disagreements, which independent accountant
shall not have provided services to either of the Parties or any of their
respective Affiliates during the five-year period preceding the date of its
selection (the “Independent Accountant”). The Parties shall use their respective
commercially reasonable efforts to cause such Independent Accountant to make its
determination of the Discontinuation Price (the “Final Discontinuation Price”)
within [ * ] days of accepting its selection. The decision of the Independent
Accountant shall be a final, binding and conclusive resolution of the Parties’
dispute, shall be non-appealable and shall not be subject to further review. The
costs and expenses of the Independent Accountant shall be split between the
Parties equally.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

14



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in any case, each Party shall be responsible for
the payment of its respective costs and expenses, including any attorneys’ and
accountants’ fees (other than any accountants’ fees payable to the Independent
Accountant) incurred in connection with the dispute. If the Final
Discontinuation Price is less than the Discontinuation Price paid on the
Discontinuation Closing Date, then Symphony Dynamo shall promptly, and in any
event within [ * ] of the date on which the Independent Accountant makes its
determination of the Final Discontinuation Price, pay to Dynavax the amount by
which the Final Discontinuation Price is less than the Discontinuation Price
paid on the Discontinuation Closing Date. If the Final Discontinuation Price is
greater than the Discontinuation Price paid on the Discontinuation Closing Date,
then Dynavax shall promptly, and in any event within [ * ] of the date on which
the Independent Accountant makes its determination of the Final Discontinuation
Price, pay to Symphony Dynamo the amount by which the Final Discontinuation
Price is greater than the Discontinuation Price paid on the Discontinuation
Closing Date. In the event that neither of the conditions set forth in the
previous two sentences exist, then no payment shall be made.
     11.4 Related Oncology Product Licensing. If, prior to the exercise,
unexercised expiration or termination of the Purchase Option, Dynavax enters
into a development or license agreement with one or more third parties (such an
agreement, a “Related Oncology Products Agreement”) [ * ], then [ * ].

12.   Representations and Warranties.

     12.1 Dynavax Representations and Warranties. Dynavax hereby represents and
warrants to Symphony Dynamo and Holdings that, as of the Closing Date:
          (a) Organization. Dynavax is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware.
          (b) Authority and Validity. Dynavax has all requisite corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the Novated and Restated Technology License Agreement, and to
consummate the transactions contemplated thereby. The execution, delivery and
performance by Dynavax of this Agreement and the Novated and Restated Technology
License Agreement and the consummation of the transactions contemplated thereby
have been duly and validly authorized by all necessary action required on the
part of Dynavax, and no other proceedings on the part of Dynavax are necessary
to authorize this Agreement or the Novated and Restated Technology License
Agreement or for Dynavax to perform its obligations under this Agreement or the
Novated and Restated Technology License Agreement. This Agreement and the
Novated and Restated Technology License Agreement constitute the lawful, valid
and legally binding obligations of Dynavax, enforceable in accordance with their
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles regardless of
whether such enforceability is considered in a proceeding at law or in equity.
          (c) No Violation or Conflict. The execution, delivery and performance
of this Agreement and the Novated and Restated Technology License Agreement and
the transactions contemplated thereby do not and will not (i) violate, conflict
with or result in the breach of any
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

15



--------------------------------------------------------------------------------



 



provision of the Organizational Documents of Dynavax, (ii) conflict with or
violate any law or Governmental Order applicable to Dynavax or any of its
assets, properties or businesses, or (iii) conflict with, result in any breach
of, constitute a default (or event that with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any of the assets or properties of Dynavax, pursuant to, any note, bond,
mortgage or indenture, contract, agreement, lease, sublease, license, permit,
franchise or other instrument or arrangement to which Dynavax is a party except,
in the case of clauses (ii) and (iii), to the extent that such conflicts,
breaches, defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Dynavax or a
material adverse effect on the Programs.
          (d) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Novated and Restated Technology License
Agreement by Dynavax do not, and the consummation of the transactions
contemplated thereby do not and will not, require any Governmental Approval
which has not already been obtained, effected or provided, except with respect
to which the failure to so obtain, effect or provide would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Dynavax or a material adverse effect on the Programs.
          (e) Litigation. There are no actions by or against Dynavax pending
before any Governmental Authority or, to the knowledge of Dynavax, threatened to
be brought by or before any Governmental Authority, that would, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Dynavax. There are no pending or, to the knowledge of Dynavax, threatened
actions, to which Dynavax is a party (or is threatened to be named as a party)
to set aside, restrain, enjoin or prevent the execution, delivery or performance
of this Agreement or the Operative Documents or the consummation of the
transactions contemplated hereby or thereby by any party hereto or thereto.
Dynavax is not subject to any Governmental Order (nor, to the knowledge of
Dynavax, is there any such Governmental Order threatened to be imposed by any
Governmental Authority) that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on Dynavax or a material adverse
effect on the Programs.
          (f) No Contracts. Except as disclosed on part “A” of Schedule 12.1(f)
hereto, there are no material contracts between Dynavax and any third party,
including contractors, manufacturers or suppliers, used with or otherwise
necessary for the Programs, and all such contracts are assignable to Symphony
Dynamo with the consent of such third party, in each case [ * ], such consent
not to be unreasonably withheld. Except as disclosed on part “B” of Schedule
12.1(f) hereto, to the knowledge of Dynavax, there are no contracts between
Dynavax and any third party that, if not assigned to Symphony Dynamo following
the termination of this Agreement without exercise of the Purchase Option, would
have a material adverse effect on any of the Programs or on Symphony Dynamo’s
rights under the Novated and Restated Technology License Agreement.
     12.2 Symphony Dynamo Representations and Warranties. Symphony Dynamo hereby
represents and warrants to Dynavax that, as of the Closing Date:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

16



--------------------------------------------------------------------------------



 



          (a) Organization. Symphony Dynamo is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware.
          (b) Authority and Validity. Symphony Dynamo has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement and the Novated and Restated Technology License Agreement
and to consummate the transactions contemplated thereby. The execution, delivery
and performance by Symphony Dynamo of this Agreement and the Novated and
Restated Technology License Agreement and the consummation of the transactions
contemplated thereby have been duly and validly authorized by all necessary
action required on the part of Symphony Dynamo, and no other proceedings on the
part of Symphony Dynamo are necessary to authorize this Agreement or the Novated
and Restated Technology License Agreement or for Symphony Dynamo to perform its
obligations under this Agreement or the Novated and Restated Technology License
Agreement. This Agreement and the Novated and Restated Technology License
Agreement constitute the lawful, valid and legally binding obligations of
Symphony Dynamo, enforceable in accordance with its terms, except as the same
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles regardless of whether such enforceability is
considered in a proceeding at law or in equity.
          (c) No Violation or Conflict. The execution, delivery and performance
of this Agreement and the Novated and Restated Technology License Agreement and
the transactions contemplated thereby do not and will not (i) violate, conflict
with or result in the breach of any provision of the Organizational Documents of
Symphony Dynamo, (ii) conflict with or violate any law or Governmental Order
applicable to Symphony Dynamo or any of its assets, properties or businesses, or
(iii) conflict with, result in any breach of, constitute a default (or event
that with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of,
or result in the creation of any Encumbrance on any of the assets or properties
of Symphony Dynamo, pursuant to, any note, bond, mortgage or indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which Symphony Dynamo is a party except, in the
case of clauses (ii) and (iii), to the extent that such conflicts, breaches,
defaults or other matters would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on Symphony Dynamo.
          (d) Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Novated and Restated Technology License
Agreement by Symphony Dynamo do not, and the consummation of the transactions
contemplated thereby do not and will not, require any Governmental Approval
which has not already been obtained, effected or provided, except with respect
to which the failure to so obtain, effect or provide would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect on
Symphony Dynamo.
          (e) Litigation. There are no actions by or against Symphony Dynamo
pending before any Governmental Authority or, to the knowledge of Symphony
Dynamo, threatened to be brought, by or before any Governmental Authority that
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Symphony Dynamo.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

17



--------------------------------------------------------------------------------



 



There are no pending or, to the knowledge of Symphony Dynamo, threatened actions
to which Symphony Dynamo is a party (or is threatened to be named as a party) to
set aside, restrain, enjoin or prevent the execution, delivery or performance of
this Agreement or the Operative Documents or the consummation of the
transactions contemplated hereby or thereby by any party hereto or thereto.
Symphony Dynamo is not subject to any Governmental Order (nor, to the knowledge
of Symphony Dynamo, is there any such Governmental Order threatened to be
imposed by any Governmental Authority) that would, individually or in the
aggregate reasonably be expected to have a Material Adverse Effect on Symphony
Dynamo or a material adverse effect on the Programs.

13.   Relationship Between Dynavax and Symphony Dynamo. Nothing contained in
this Agreement or any acts or omissions hereunder shall constitute or be
construed so as to create any joint venture or partnership relationship between
Dynavax and Symphony Dynamo, and the Parties acknowledge and agree that Dynavax
is acting as an independent contractor in the performance of its obligations
under this Agreement.   14.   Change of Control. Dynavax will not, at any time
during the Term, undergo a Change of Control, unless:

          (a) the Surviving Entity [ * ]; or
          (b) such Surviving Entity shall (i) [ * ]; (ii) have provided to
Symphony Dynamo and Holdings an opinion of nationally recognized outside counsel
to the effect that (A) the [ * ] referred to in clause (i) above are [ * ], and
(B) such Change of Control does not [ * ]; (iii) [ * ], except to the extent
that failure to make such [ * ] would not reasonably be expected to have a
material adverse effect on the Programs or Symphony Dynamo’s rights under the
Operative Documents; and (iv) have arranged for an appropriate senior executive
of the Surviving Entity to [ * ], as well as the strategic importance of the [ *
] to the Surviving Entity.

15.   No Restrictions; Indemnification.

     15.1 No Restrictions. Nothing in this Agreement shall limit or restrict the
right of any director, officer or employee of Dynavax or any director, officer,
or employee of any of its subsidiaries or its Affiliates to engage in any other
business or to devote his or her time and attention to the management or other
aspects of any other business, whether of a similar or dissimilar nature, nor
limit or restrict the right of Dynavax or any of its affiliates to engage in any
other business or to render services of any kind to any other Person.
     15.2 Indemnification.
          (a) To the greatest extent permitted by applicable law, Dynavax shall
indemnify and hold harmless Symphony Dynamo and RRD and each of their respective
Affiliates, officers, directors, employees, agents, members, managers,
successors and assigns (each, a “Symphony Indemnified Party”), and Symphony
Dynamo shall indemnify and hold harmless Dynavax, and its Affiliates and each of
their respective officers, directors, employees, agents (other than Dynavax
Subcontractors), members, managers, successors and assigns (each, a “Dynavax
Indemnified Party”), from and against any and all claims, losses, costs,
interest,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

18



--------------------------------------------------------------------------------



 



awards, judgments, penalties, fees (including reasonable fees for attorneys and
other professionals), court costs, liabilities, damages and expenses incurred by
any Symphony Indemnified Party or Dynavax Indemnified Party (irrespective of
whether any such Indemnified Party is a party to the action for which
indemnification hereunder is sought) (hereinafter, a “Loss”) as a result of, or
arising out of, or relating to any and all third party suits, claims, actions,
proceedings or demands based upon:
               (i) in the case of Dynavax being the Indemnifying Party, (A) any
breach of any representation or warranty made by Dynavax herein or in any
certificate, instrument or document delivered in connection and
contemporaneously herewith, (B) any breach of any covenant, agreement or
obligation of Dynavax contained herein, or in any certificate, instrument or
document delivered hereunder, except to the extent such covenant, agreement or
obligation relates to Dynavax’s performance under the Development Plan, (C) any
gross negligence or willful misconduct of Dynavax or its Dynavax Subcontractors
in connection with Dynavax’s or its Dynavax Subcontractors’ performance of
Dynavax’s obligations under this Agreement (including the Development Plan),
(D) any action undertaken or performed by or on behalf of Dynavax prior to, and
including, the Closing Date that relates to the Programs or the Products, or
(E) in the event Licensor exercises a Discontinuation Option or Program Option
for a Program, any action undertaken and/or performed by or on behalf of
Licensor after the Discontinuation Closing Option Date or the Program Option
Closing Date and relating to the Product that was the subject of such Program
(including the development, manufacture, use, handling, storage, sale or other
disposition of such Product); in each case, except (1) with respect to Losses
for which Dynavax is entitled to indemnification under this Article 15, or
(2) to the extent such Loss arises from the gross negligence or willful
misconduct of a Symphony Indemnified Party; and
               (ii) in the case of Symphony Dynamo being the Indemnifying Party,
(A) any breach of any representation or warranty made by Symphony Dynamo herein
or in any certificate, instrument or document delivered in connection and
contemporaneously herewith, (B) any breach of any covenant, agreement or
obligation of Symphony Dynamo contained herein or in any certificate, instrument
or document delivered hereunder, (C) any and all activities by or on behalf of
the Parties under the Development Plan (including (1) any activities performed
by RRD pursuant to the RRD Services Agreement and (2) any claim arising out of
any condition caused by the Products after the Closing Date but prior to the
expiration of the Term), (D) any gross negligence or willful misconduct of
Symphony Dynamo or its direct subcontractors in connection with Symphony
Dynamo’s or its direct subcontractors’ performance of its obligations under this
Agreement, or (E) the development, manufacture, use, handling, storage, sale or
other disposition of the Products (including in the course of conducting the
Programs) during the Term (except with respect to the development, manufacture,
use, handling, storage, sale or other disposition, after Dynavax’s exercise of
the Discontinuation Option or the Program Option as applicable, of Products
covered under Section 15.2(a)(i)(E)); in each case, except (1) with respect to
Losses for which Symphony Dynamo is entitled to indemnification under this
Article 15, or (2) Losses deemed to have arisen from the breach by Dynavax of
any covenant, agreement or obligation under this Agreement that relates to
Dynavax’s performance under the Development Plan, as determined by a court,
arbitrator or pursuant to a settlement agreement, or (3) to the extent such Loss
arises from the gross negligence or willful misconduct of a Dynavax
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

19



--------------------------------------------------------------------------------



 



Indemnified Party. Solely for the purposes of claims arising under (C) above,
Dynavax Subcontractors shall also be deemed to be Dynavax Indemnified Parties.
To the extent that the foregoing undertaking by Dynavax or Symphony Dynamo may
be unenforceable for any reason, such Party shall make the maximum contribution
to the payment and satisfaction of any Loss that is permissible under applicable
law.
          (b) Notice of Claims. Any Indemnified Party that proposes to assert a
right to be indemnified under this Section 15.2 shall notify Dynavax or Symphony
Dynamo, as applicable (the “Indemnifying Party”), promptly after receipt of
notice of commencement of any action, suit or proceeding against such
Indemnified Party (an “Indemnified Proceeding”) in respect of which a claim is
to be made under this Section 15.2, or the incurrence or realization of any Loss
in respect of which a claim is to be made under this Section 15.2, of the
commencement of such Indemnified Proceeding or of such incurrence or
realization, enclosing a copy of all relevant documents, including all papers
served and claims made, but the omission so to notify the applicable
Indemnifying Party promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Party from any liability
that it may have to such Indemnified Party under this Section 15.2 or otherwise,
except, as to such Indemnifying Party’s liability under this Section 15.2, to
the extent, but only to the extent, that such Indemnifying Party shall have been
prejudiced by such omission, or (y) any other indemnitor from liability that it
may have to any Indemnified Party under the Operative Documents.
          (c) Defense of Proceedings. In case any Indemnified Proceeding shall
be brought against any Indemnified Party, it shall notify the applicable
Indemnifying Party of the commencement thereof as provided in Section 15.2(b),
and such Indemnifying Party shall be entitled to participate in, and provided
such Indemnified Proceeding involves a claim solely for money damages and does
not seek an injunction or other equitable relief against the Indemnified Party
and is not a criminal or regulatory action, to assume the defense of, such
Indemnified Proceeding with counsel reasonably satisfactory to such Indemnified
Party. After notice from such Indemnifying Party to such Indemnified Party of
such Indemnifying Party’s election so to assume the defense thereof and the
failure by such Indemnified Party to object to such counsel within ten (10)
Business Days following its receipt of such notice, such Indemnifying Party
shall not be liable to such Indemnified Party for legal or other expenses
related to such Indemnified Proceedings incurred after such notice of election
to assume such defense except as provided below and except for the reasonable
costs of investigating, monitoring or cooperating in such defense subsequently
incurred by such Indemnified Party reasonably necessary in connection with the
defense thereof. Such Indemnified Party shall have the right to employ its
counsel in any such Indemnified Proceeding, but the reasonable fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:
               (i) the employment of counsel by such Indemnified Party at the
expense of the applicable Indemnifying Party has been authorized in writing by
such Indemnifying Party;
               (ii) such Indemnified Party shall have reasonably concluded in
its good faith (which conclusion shall be determinative unless a court
determines that such
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

20



--------------------------------------------------------------------------------



 



conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Party and such
Indemnified Party in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Party
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Party shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Party);
               (iii) the applicable Indemnifying Party shall not have employed
counsel reasonably acceptable to the Indemnified Party to assume the defense of
such Indemnified Proceeding within a reasonable time after notice of the
commencement thereof, it being agreed that in any case referred to in this
clause (iii) such Indemnifying Party shall not have the right to direct the
defense of such Indemnified Proceeding on behalf of the Indemnified Party and
that this clause (iii) shall not be deemed to constitute a waiver of any
conflict of interest that may arise with respect to any such counsel); or
               (iv) any counsel employed by the applicable Indemnifying Party
shall fail to timely commence or diligently conduct the defense of such
Indemnified Proceeding and such failure has materially prejudiced (or, in the
reasonable judgment of the Indemnified Party, is in danger of materially
prejudicing) the outcome of such Indemnified Proceeding;
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Party shall be at the expense of such Indemnifying Party. Only one
counsel shall be retained by all Indemnified Parties with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Party reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Party
and one or more other Indemnified Parties in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes or action available to
such Indemnified Party.
          (d) Settlement. Without the prior written consent of such Indemnified
Party, such Indemnifying Party shall not settle or compromise, or consent to the
entry of any judgment in, any pending or threatened Indemnified Proceeding,
unless such settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Party from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Party, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Party shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding in respect of
which any payment would result hereunder or under the Operative Documents
without the prior written consent of the Indemnifying Party, such consent not to
be unreasonably conditioned, withheld or delayed.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

21



--------------------------------------------------------------------------------



 



16.   LIMITATION OF LIABILITIES.

     16.1 Between the Parties. TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER PARTY NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, MEMBERS,
MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS OR AGENTS (INCLUDING RRD AND ITS
MEMBERS, MANAGERS, EMPLOYEES, INDEPENDENT CONTRACTORS AND AGENTS) SHALL HAVE ANY
LIABILITY OF ANY TYPE (INCLUDING, BUT NOT LIMITED TO, CLAIMS IN CONTRACT,
NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO, THE LOSS OF OPPORTUNITY,
LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR THE SERVICES PERFORMED HEREUNDER, EVEN IF SUCH DAMAGES MAY
HAVE BEEN FORESEEABLE. THE FOREGOING SHALL NOT LIMIT EITHER PARTY’S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 15.2 AND SHALL NOT APPLY TO
BREACHES OF ITS CONFIDENTIALITY OBLIGATIONS PURSUANT TO ARTICLE 10.
     16.2 Pursuant to the RRD Services Agreement. Each Party hereby acknowledges
and agrees that, pursuant to Sections 9(f) and (g) of the RRD Services
Agreement, RRD has expressly disclaimed all liability for (a) any claim arising
out of, or allegedly arising out of the activities carried out by (or within the
authority of) Dynavax (and such Dynavax Subcontractors and vendors it may
retain) hereunder, or for any liability arising under the Novated and Restated
Technology License Agreement with respect to any license or sublicense
thereunder in relation to the activities carried out by (or within the authority
of) Dynavax (and such Dynavax Subcontractors and vendors it may retain)
hereunder, and (b) supervising, compensating or discharging, or any other
liability to or with respect to, any vendor retained by Dynavax (or, in the case
of a vendor engaged by both RRD and Dynavax, to and for such vendor to the
extent that such vendor performs services for Dynavax), except that RRD shall
make payments from Symphony Dynamo’s funds to reimburse Dynavax, in accordance
with Article 8 and Annex E of this Agreement, for costs and expenses incurred by
Dynavax in connection with the engagement of such vendors by Dynavax for the
performance of services contemplated under the Development Plan.

17.   Term and Termination.

     17.1 Term. This Agreement shall be effective as of the Closing Date and
shall expire on the last day of the Term, unless the Agreement is earlier
terminated as specified in this Article 17.
     17.2 Termination for Dynavax’s Breach.
          (a) Symphony Dynamo may terminate this Agreement at any time upon
written notice to Dynavax if Dynavax is in material default or breach of this
Agreement, and such material default or breach continues unremedied for a period
of [ * ] days after written notice thereof is delivered to Dynavax. Such cure
period may be extended if (i) Dynavax reasonably believes such breach can be
cured within [ * ] days of Dynavax’s receipt of Symphony Dynamo’s written notice
of such breach (and notifies Symphony Dynamo in writing
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

22



--------------------------------------------------------------------------------



 



of such belief and the basis for such belief), and (ii) Symphony Dynamo, acting
reasonably, agrees. If Dynavax fails to remedy the default or breach within the
applicable cure period, Symphony Dynamo may by final notice of termination to
Dynavax terminate this Agreement.
          (b) In the event that Symphony Dynamo terminates this Agreement
pursuant to Section 17.2(a) above, Dynavax may exercise its Purchase Option,
pursuant to Section 1(c)(iv) of the Purchase Option Agreement, within [ * ] of
receiving such final notice of termination from Symphony Dynamo; provided, that
if such termination occurs after a Change of Control with respect to Dynavax has
occurred, and solely in the event that the successor entity chooses not to
exercise its Purchase Option, then Holdings may exercise its Put Option pursuant
to Section 2A of the Purchase Option Agreement.
     17.3 Termination for Symphony Dynamo’s Breach(a) . Dynavax may terminate
this Agreement at any time upon written notice to Symphony Dynamo if Symphony
Dynamo is in material default or breach of this Agreement, and such material
default or breach continues unremedied for a period of [ * ] days after written
notice thereof is delivered to Symphony Dynamo. Such cure period may be extended
if (i) Symphony Dynamo reasonably believes such breach can be cured within [ * ]
days of Symphony Dynamo’s receipt of Dynavax’s written notice of such breach
(and notifies Dynavax in writing of such belief and the basis for such belief),
and (ii) Dynavax, acting reasonably, agrees. If Symphony Dynamo fails to remedy
the default or breach within the applicable cure period, Dynavax may by final
notice of termination to Symphony Dynamo terminate this Agreement.
     17.4 Termination of License Agreement. This Agreement shall automatically
terminate upon the termination of the Novated and Restated Technology License
Agreement.
     17.5 Survival.
          (a) The agreements and covenants of the Parties set forth in Articles
10, 11, 15, 16 and 18, and Sections 6.7 and 17.5 shall survive the expiration or
termination of this Agreement. In addition, Section 8.2 shall, to the extent
that the costs and expenses reimbursable thereunder have been incurred or become
uncancellable prior to such termination, also survive such expiration.
          (b) If Dynavax does not exercise the Purchase Option, in addition to
the provisions specified in Section 17.5(a), then Section 5.4 shall also survive
such unexercised expiration.

18.   Miscellaneous.

     18.1 No Petition. Dynavax covenants and agrees that, prior to the date
which is one (1) year and one (1) day after the expiration of the Term, Dynavax
will not institute or join in the institution of any bankruptcy, insolvency,
reorganization or similar proceeding against Symphony Dynamo. The provisions of
this Section 18.1 shall survive the termination of this Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

23



--------------------------------------------------------------------------------



 



     18.2 Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted to be given to any Party
shall be in writing and shall be deemed given only if delivered to the Party
personally or sent to the Party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 18.2), by next Business
Day delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the Party at its address set
forth below:
Dynavax:
Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Attn: Deborah Smeltzer, VP, Operations & CFO
Facsimile: (510) 848-1327
Symphony Dynamo:
Symphony Dynamo, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20850
Attn: Charles W. Finn, Ph.D.
Facsimile: (301) 762-6154
Holdings:
Symphony Dynamo Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20850
Attn: Joseph P. Clancy
Facsimile: (301) 762-6154
with copies to:
Symphony Capital Partners, L.P.
875 Third Avenue
18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

24



--------------------------------------------------------------------------------



 



and
Symphony Strategic Partners, LLC
875 Third Avenue
18th Floor
New York, NY 10022
Attn: Mark Kessel
Facsimile: (212) 632-5401
or to such other address as such Party may from time to time specify by notice
given in the manner provided herein to each other Party entitled to receive
notice hereunder.
     18.3 Governing Law; Consent to Jurisdiction and Service of Process.
          (a) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) Each of the Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
The City of New York, Borough of Manhattan, and any appellate court from any
jurisdiction thereof, in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment, and each of
the Parties hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the fullest extent permitted by law, in such federal
court. Each of the Parties agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
action or proceeding relating to this Agreement.
          (c) Each of the Parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     18.4 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     18.5 Entire Agreement. This Agreement (including any Annexes, Schedules,
Exhibits or other attachments hereto) constitutes the entire agreement between
the Parties with respect to the matters covered hereby, and no oral or written
statement may be used to interpret or vary the meaning of the terms and
conditions hereof. This Agreement supersedes all prior
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

25



--------------------------------------------------------------------------------



 



agreements and understanding with respect to such matters between the Parties,
including the Research and Development Agreement but excluding the Operative
Documents.
     18.6 Amendment; Successors; Assignment; Counterparts.
          (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of the Parties.
          (b) Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any Person, other than the Parties (and,
to the extent of Section 18.8, RRD), any right, remedy or claim under or by
reason of this Agreement or of any term, covenant or condition hereof, and all
the terms, covenants, conditions, promises and agreements contained herein shall
be for the sole and exclusive benefit of the Parties (and, to the extent of
Section 18.8, RRD), and their successors and permitted assigns.
          (c) This Agreement may not be assigned by either Party hereto without
the prior written consent of the other part; provided, that, in the event
Dynavax undergoes a Change of Control in compliance with Article 14 hereof,
Dynavax may assign this Agreement to its Successor Entity.
          (d) This Agreement may be executed in one or more counterparts, each
of which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.
     18.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in a manner materially
adverse to either party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
     18.8 Third Party Beneficiary. Each of the Parties agrees that RRD shall be
a third party beneficiary of Articles 2, 8 and 16, and Sections 4.1, 4.2(a),
4.2(b), 7.1, 9.1(f), 15.2 and 18.6(b) of this Agreement.
{SIGNATURES FOLLOW ON NEXT PAGE}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be executed as of the day and year above written.

      SYMPHONY DYNAMO HOLDINGS LLC
 
   
By:
  Symphony Capital Partners, L.P.,
 
  its Manager
 
   
By:
  Symphony Capital GP, L.P.,
 
  its general partner
 
   
By:
  Symphony GP, LLC,
 
  its general partner

         
By:
  /s/ Mark Kessel
 
Name: Mark Kessel    
 
  Title: Managing Member    
 
        SYMPHONY DYNAMO, INC.    
 
       
By:
  /s/ Harri V. Taranto    
 
       
 
  Name: Harri V. Taranto    
 
  Title: Chairman of the Board    
 
        DYNAVAX TECHNOLOGIES CORPORATION    
 
       
By:
  /s/ Dino Dina    
 
       
 
  Name: Dino Dina, M.D.    
 
  Title: President & Chief Executive Officer    

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Amended and Restated R&D Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.1(f)
MATERIAL CONTRACTS
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Schedule 12.1(f) to the
Amended and Restated R&D Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
CERTAIN DEFINITIONS
          “$” means United States dollars.
          “Accredited Investor” has the meaning set forth in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended.
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §
18-101 et seq.
          “Ad Hoc Meeting” has the meaning set forth in Paragraph 6 of Annex B
of the Amended and Restated Research and Development Agreement.
          “Additional Funds” has the meaning set forth in Section 2(b) of the
Funding Agreement.
          “Additional Funding Date” has the meaning set forth in Section 3 of
the Funding Agreement.
          “Additional Party” has the meaning set forth in Section 13 of the
Confidentiality Agreement.
          “Additional Regulatory Filings” means such Governmental Approvals as
required to be made under any law applicable to the purchase of the Symphony
Dynamo Equity Securities under the Purchase Option Agreement.
          “Adjusted Capital Account Deficit” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Affected Member” has the meaning set forth in Section 27 of the
Investors LLC Agreement.
          “Affiliate” means, with respect to any Person (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person, (ii) any officer, director, general partner, member or trustee of such
Person, or (iii) any Person who is an officer, director, general partner, member
or trustee of any Person described in clauses (i) or (ii) of this sentence. For
purposes of this definition, the terms “controlling,” “controlled by” or “under
common control with” shall mean the possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of a Person or
entity, whether through the ownership of voting securities, by contract or
otherwise, or the power to elect at least 50% of the directors, managers,
general partners, or persons exercising similar authority with respect to such
Person or entities.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

1



--------------------------------------------------------------------------------



 



          “Amended and Restated Research and Development Agreement” means the
Amended and Restated Research and Development Agreement dated as of the Closing
Date, among Dynavax, Holdings and Symphony Dynamo.
          “Asset Value” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Auditors” means an independent certified public accounting firm of
recognized national standing.
          [ * ]
          “Bankruptcy Code” means the United States Bankruptcy Code.
          “Berna” has the meaning set forth in Section 11.1(a) of the Amended
and Restated Research and Development Agreement.
          “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in The City of New York or the City of San
Francisco are authorized or required by law to remain closed.
          “Cancer Products” mean [ * ].
          “Cancer Program” means the identification, development, manufacture
and/or use of any Cancer Products in accordance with the Development Plan.
          “Capital Contributions” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “Cash Available for Distribution” has the meaning set forth in
Section 1.01 of the Holdings LLC Agreement.
          “Chair” has the meaning set forth in Paragraph 4 of Annex B to the
Amended and Restated Research and Development Agreement.
          “Change of Control” means and includes the occurrence of any of the
following events, but specifically excludes (i) acquisitions of capital stock
directly from Dynavax for cash, whether in a public or private offering,
(ii) sales of capital stock by stockholders of Dynavax, and (iii) acquisitions
of capital stock by or from any employee benefit plan or related trust:
     (a) the merger, reorganization or consolidation of Dynavax into or with
another corporation or legal entity in which Dynavax’s stockholders holding the
right to vote with respect to matters generally immediately preceding such
merger, reorganization
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

2



--------------------------------------------------------------------------------



 



or consolidation, own less than fifty percent (50%) of the voting securities of
the surviving entity; or
          (b) the sale of all or substantially all of Dynavax’s assets or
business.
          “Class A Member” means a holder of a Class A Membership Interest.
          “Class A Membership Interest” means a Class A Membership Interest in
Holdings.
          “Class B Member” means a holder of a Class B Membership Interest.
          “Class B Membership Interest” means a Class B Membership Interest in
Holdings.
          “Class C Member” means a holder of a Class C Membership Interest.
          “Class C Membership Interest” means a Class C Membership Interest in
Holdings.
          “Closing Certificate for Section 5.1(e)” means the written
certificate, pertaining to the representations made by Dynavax under
Section 5.1(e) of the Novated and Restated Technology License Agreement,
provided by Dynavax to Symphony Dynamo Holdings LLC and Symphony Dynamo on the
Closing Date.
          “Closing Certificate for Section 5.1(f)” means the written
certificate, pertaining to the representations made by Dynavax under
Section 5.1(f) of the Novated and Restated Technology License Agreement,
provided by Dynavax to Symphony Dynamo Holdings LLC and Symphony Dynamo on the
Closing Date.
          “Client Schedules” has the meaning set forth in Section 5(b)(i) of the
RRD Services Agreement.
          “Clinical Budget Component” has the meaning set forth in Section 4.1
of the Amended and Restated Research and Development Agreement.
          “Closing Date” means April 18, 2006.
          “CMC” means the chemistry, manufacturing and controls documentation as
required for filings with Regulatory Authority relating to the manufacturing,
production and testing of drug products.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Committed Capital” means $50,000,000.00.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

3



--------------------------------------------------------------------------------



 



          “Common Stock” means the common stock, par value $0.01 per share, of
Symphony Dynamo.
          “Company Expenses” has the meaning set forth in Section 5.09 of the
Holdings LLC Agreement.
          “Company Property” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Confidential Information” has the meaning set forth in Section 2 of
the Confidentiality Agreement.
          “Confidentiality Agreement” means the Confidentiality Agreement, dated
as of the Closing Date, among Symphony Dynamo, Holdings, Dynavax, each Symphony
Fund, SCP, SSP, Investors, Symphony Capital, RRD and Ann M. Arvin, M.D.
          “Conflict Transaction” has the meaning set forth in Article X of the
Symphony Dynamo Charter.
          “Control” means, with respect to any material, information or
intellectual property right, that a Party owns or has a license to such item or
right, and has the ability to grant the other Party access, a license or a
sublicense (as applicable) in or to such item or right as provided in the
Operative Documents without violating the terms of any agreement or other
arrangement with any third party.
          “Debt” of any Person means, without duplication:
(a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than any portion of any trade payable obligation that shall
not have remained unpaid for 91 days or more from the later of (A) the original
due date of such portion and (B) the customary payment date in the industry and
relevant market for such portion),
(c) all obligations of such Person evidenced by bonds, notes, debentures or
other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (whether or not the rights and remedies of the seller or lender under
such agreement in an event of default are limited to repossession or sale of
such property),
(e) all Capitalized Leases to which such Person is a party,
(f) all obligations, contingent or otherwise, of such Person under acceptance,
letter of credit or similar facilities,
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Securities of such Person,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

4



--------------------------------------------------------------------------------



 



(h) the net amount of all financial obligations of such Person in respect of
Hedge Agreements,
(i) the net amount of all other financial obligations of such Person under any
contract or other agreement to which such Person is a party,
(j) all Debt of other Persons of the type described in clauses (a) through
(i) above guaranteed, directly or indirectly, in any manner by such Person, or
in effect guaranteed, directly or indirectly, by such Person through an
agreement (A) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (B) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (C) to supply funds to or in any other manner invest in the
debtor (including any agreement to pay for property or services irrespective of
whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss, and
(k) all Debt of the type described in clauses (a) through (i) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property (including accounts and
contract rights) owned or held or used under lease or license by such Person,
even though such Person has not assumed or become liable for payment of such
Debt.
          “Development Budget” means the budget (comprised of the Management
Budget Component and the Clinical Budget Component) for the implementation of
the Development Plan (the initial form of which was agreed upon by Dynavax and
Symphony Dynamo as of the Closing Date and attached to the Amended and Restated
Research and Development Agreement as Annex D thereto), as may be further
developed and revised from time to time in accordance with the Development
Committee Charter and the Amended and Restated Research and Development
Agreement.
          “Development Committee” has the meaning set forth in Article 3 of the
Amended and Restated Research and Development Agreement.
          “Development Committee Charter” has the meaning set forth in Article 3
of the Amended and Restated Research and Development Agreement.
          “Development Committee Member” has the meaning set forth in
Paragraph 1 of Annex B to the Amended and Restated Research and Development
Agreement.
          “Development Plan” means the development plan covering all the
Programs (the initial form of which was agreed upon by Dynavax and Symphony
Dynamo as of the Closing Date and attached to the Amended and Restated Research
and Development Agreement as Annex C thereto), as may be further developed and
revised from time to time in accordance with the Development Committee Charter
and the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

5



--------------------------------------------------------------------------------



 



          “Development Services” has the meaning set forth in Section 1(b) of
the RRD Services Agreement.
          “Director(s)” has the meaning set forth in the Preliminary Statement
of the Indemnification Agreement.
          “Disclosing Party” has the meaning set forth in Section 3 of the
Confidentiality Agreement.
          “Discontinuation Closing Date” has the meaning set forth in
Section 11.3 of the Amended and Restated Research and Development Agreement.
          “Discontinuation Date” means any date designated by Symphony Dynamo
which shall occur on or after the 90th day following the receipt by Dynavax of
notice from Symphony Dynamo of Symphony Dynamo’s intent to discontinue a Program
in accordance with the terms of the Amended and Restated Research and
Development Agreement.
          “Discontinuation Option” has the meaning set forth in Section 11.3 of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Price” has the meaning set forth in Section 11.3 of
the Amended and Restated Research and Development Agreement.
          “Discontinuation Price Dispute Notice” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
          “Discontinued Program” has the meaning set forth in Section 2.11 of
the Novated and Restated Technology License Agreement.
          “Discontinuation Program Funding” has the meaning set forth in
Section 11.3(b) of the Amended and Restated Research and Development Agreement.
          “Disinterested Directors” has the meaning set forth in Article X of
the Symphony Dynamo Charter.
          “Distribution” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Dynavax” means Dynavax Technologies Corporation, a Delaware
corporation.
          “Dynavax Common Stock” means the common stock, par value $0.001 per
share, of Dynavax.
          “Dynavax Common Stock Valuation” has the meaning set forth in Section
2(e) of the Purchase Option Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

6



--------------------------------------------------------------------------------



 



          “Dynavax Obligations” has the meaning set forth in Section 6.1 of the
Amended and Restated Research and Development Agreement.
          “Dynavax Personnel” has the meaning set forth in Section 8.4 of the
Amended and Restated Research and Development Agreement.
          “Dynavax Subcontractor” has the meaning set forth in Section 6.2 of
the Amended and Restated Research and Development Agreement.
          “Early Purchase Option Exercise” has the meaning set forth in
Section 1(c)(iv) of the Purchase Option Agreement.
          “Effective Registration Date” has the meaning set forth in Section
1(b) of the Registration Rights Agreement
          “Encumbrance” means (i) any security interest, pledge, mortgage, lien
(statutory or other), charge or option to purchase, lease or otherwise acquire
any interest, (ii) any adverse claim, restriction, covenant, title defect,
hypothecation, assignment, deposit arrangement, license or other encumbrance of
any kind, preference or priority, or (iii) any other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement).
          “Enhancements” means findings, improvements, discoveries, inventions,
additions, modifications, enhancements, derivative works, clinical development
data, or changes to the Licensed Intellectual Property and/or Regulatory Files,
in each case whether or not patentable.
          “Equity Securities” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the United States Employee Retirement Income Security
Act of 1974, as amended.
          “Excepted Debt” has the meaning set forth in Section 5(c)(iii) of the
Purchase Option Agreement.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

7



--------------------------------------------------------------------------------



 



          “Excluded ISS” means [ * ].
          “Existing NDA” has the meaning set forth in Section 2 of the
Confidentiality Agreement.
          “External Directors” has the meaning set forth in the preamble of the
Confidentiality Agreement.
          “FDA” means the United States Food and Drug Administration or its
successor agency in the United States.
          “FDA Sponsor” has the meaning set forth in Section 5.1 of the Amended
and Restated Research and Development Agreement.
          “Final Discontinuation Price” has the meaning set forth in
Section 11.3(c) of the Amended and Restated Research and Development Agreement.
          “Financial Audits” has the meaning set forth in Section 6.6 of the
Amended and Restated Research and Development Agreement.
          “Financing” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Fiscal Year” has the meaning set forth in each Operative Document in
which it appears.
          “Form S-3” means the Registration Statement on Form S-3 as defined
under the Securities Act.
          “FTE” has the meaning set forth in Section 4.1 of the Amended and
Restated Research and Development Agreement.
          “Funding Agreement” means the Funding Agreement, dated as of the
Closing Date, among Dynavax, SCP and Investors.
          “Funding Notice” has the meaning set forth in Section 2(b) of the
Funding Agreement.
          “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.
          “Governmental Approvals” means authorizations, consents, orders,
declarations or approvals of, or filings with, or terminations or expirations of
waiting periods imposed by any Governmental Authority.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

8



--------------------------------------------------------------------------------



 



or administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hedge Agreement” means any interest rate swap, cap or collar
agreement, interest rate future or option contract, currency swap agreement,
currency future or option contract or other similar hedging agreement.
          “Hepatitis B Products” mean [ * ].
          “Hepatitis B Program” means the identification, development,
manufacture and/or use of any Hepatitis B Products in Accordance with the
Development Plan.
          “Hepatitis C Products” mean [ * ].
          “Hepatitis C Program” means the identification, development,
manufacture and/or use of any Hepatitis C Products in Accordance with the
Development Plan.
          “Holdings” means Symphony Dynamo Holdings LLC, a Delaware limited
liability company.
          “Holdings Claims” has the meaning set forth in Section 5.01 of the
Warrant Purchase Agreement.
          “Holdings LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Holdings, dated as of the Closing Date.
          “HSR Act Filings” means the premerger notification and report forms
required under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
          “IND” means an Investigational New Drug Application, as described in
21 U.S.C. § 355(i)(1) and 21 C.F.R. § 312 in the regulations promulgated by the
United States Food and Drug Administration, or any foreign equivalent thereof.
          “Indemnification Agreement” means the Indemnification Agreement among
Symphony Dynamo and the Directors named therein, dated as of the Closing Date.
          “Indemnified Party” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnified Proceeding” has the meaning set forth in each Operative
Document in which it appears.
          “Indemnifying Party” has the meaning set forth in each Operative
Document in which it appears.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

9



--------------------------------------------------------------------------------



 



          “Independent Accountant” has the meaning set forth in Section 11.3(c)
of the Amended and Restated Research and Development Agreement.
          “Initial Development Budget” means the initial development budget
prepared by representatives of Symphony Dynamo and Dynavax prior to the Closing
Date, and attached to the Amended and Restated Research and Development
Agreement as Annex D thereto.
          “Initial Development Plan” means the initial development plan prepared
by representatives of Symphony Dynamo and Dynavax prior to the Closing Date, and
attached to the Amended and Restated Research and Development Agreement as Annex
C thereto.
          “Initial Funds” has the meaning set forth in Section 2(a) of the
Funding Agreement.
          “Initial Holdings LLC Agreement” means the Agreement of Limited
Liability Company of Holdings, dated January 10, 2006.
          “Initial Investors LLC Agreement” means the Agreement of Limited
Liability Company of Investors, dated January 10, 2006.
          “Initial LLC Member” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Interest Certificate” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          Investment Company Act” means the Investment Company Act of 1940, as
amended.
          “Investment Overview” means the investment overview describing the
transactions entered into pursuant to the Operative Documents.
          “Investment Policy” has the meaning set forth in Section 1(a)(vi) of
the RRD Services Agreement.
          “Investors” means Symphony Dynamo Investors LLC.
          “Investors LLC Agreement” means the Amended and Restated Agreement of
Limited Liability Company of Investors dated as of the Closing Date
          “IRS” means the U.S. Internal Revenue Service.
          “ISS” means any synthetic oligonucleotide sequence or chimeric
oligonucleotide sequence that modulates an immune response, including, but not
limited to, such sequences referred to by Dynavax as immunostimulatory
sequences, chimeric immunomodulatory compounds and branched immunomodulatory
compounds.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

10



--------------------------------------------------------------------------------



 



          “Knowledge” means the actual (and not imputed) knowledge of the
executive officers of Dynavax, without the duty of inquiry or investigation.
          “Law” means any law, statute, treaty, constitution, regulation, rule,
ordinance, order or Governmental Approval, or other governmental restriction,
requirement or determination, of or by any Governmental Authority.
          “License” has the meaning set forth in the Preliminary Statement of
the Purchase Option Agreement.
          “Licensed Intellectual Property” means the Licensed Patent Rights,
Symphony Dynamo Enhancements, Licensor Enhancements and the Licensed Know-How.
          “Licensed Know-How” means [ * ].
          (a) “Licensed Patent Rights” means:[ * ].
          “Licensor” means Dynavax.
          “Licensor Enhancements” means [ * ].
          “Lien” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Liquidating Event” has the meaning set forth in Section 8.01 of the
Holdings LLC Agreement.
          “LLC Agreements” means the Initial Holdings LLC Agreement, the
Holdings LLC Agreement, the Initial Investors LLC Agreement and the Investors
LLC Agreement.
          “Loss” has the meaning set forth in each Operative Document in which
it appears.
          “Management Budget Component” has the meaning set forth in Section 4.1
of the Amended and Restated Research and Development Agreement.
          “Management Fee” has the meaning set forth in Section 6(a) of the RRD
Services Agreement.
          “Manager” means (i) for each LLC Agreement in which it appears, the
meaning set forth in such LLC Agreement, and (ii) for each other Operative
Document in which it appears, RRD.
          “Management Services” has the meaning set forth in Section 1(a) of the
RRD Services Agreement.
          “Manager Event” has the meaning set forth in Section 3.01(g) of the
Holdings LLC Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

11



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” means, with respect to any Person, a
material adverse effect on (i) the business, assets, property or condition
(financial or otherwise) of such Person or, (ii) its ability to comply with and
satisfy its respective agreements and obligations under the Operative Documents
or, (iii) the enforceability of the obligations of such Person of any of the
Operative Documents to which it is a party.
          “Material Subsidiary” means, at any time, a Subsidiary of Dynavax
having assets in an amount equal to at least 5% of the amount of total
consolidated assets of Dynavax and its Subsidiaries (determined as of the last
day of the most recent reported fiscal quarter of Dynavax) or revenues or net
income in an amount equal to at least 5% of the amount of total consolidated
revenues or net income of Dynavax and its Subsidiaries for the 12-month period
ending on the last day of the most recent reported fiscal quarter of Dynavax.
          “Medical Discontinuation Event” means [ * ].
          “Membership Interest” means (i) for each LLC Agreement in which it
appears, the meaning set forth in such LLC Agreement, and (ii) for each other
Operative Document in which it appears, the meaning set forth in the Holdings
LLC Agreement.
          “NASDAQ” means the National Association of Securities Dealers
Automated Quotation System.
          “NDA” means a New Drug Application, as defined in the regulations
promulgated by the United States Food and Drug Administration, or any foreign
equivalent thereof.
          “Non-Dynavax Capital Transaction” means any (i) sale or other
disposition of all or part of the Symphony Dynamo Shares or all or substantially
all of the operating assets of Symphony Dynamo, to a Person other than Dynavax
or an Affiliate of Dynavax or (ii) distribution in kind of the Symphony Dynamo
Shares following the expiration of the Purchase Option.
          “Non-Symphony Dynamo ISS” means [ * ].
          “Novated and Restated Technology License Agreement” means the Novated
and Restated Technology License Agreement, dated as of the Closing Date, among
Dynavax, Symphony Dynamo and Holdings.
          “Operative Documents” means, collectively, the Indemnification
Agreement, the Holdings LLC Agreement, the Purchase Option Agreement, the
Warrant Purchase Agreement, the Registration Rights Agreement, the Subscription
Agreement, the Technology License Agreement, the Novated and Restated Technology
License Agreement, the RRD Services Agreement, the Research and Development
Agreement, the Amended and Restated Research and Development Agreement, the
Confidentiality Agreement, the Funding Agreement and each other certificate and
agreement executed in connection with any of the foregoing documents.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

12



--------------------------------------------------------------------------------



 



          “Organizational Documents” means any certificates or articles of
incorporation or formation, partnership agreements, trust instruments, bylaws or
other governing documents.
          “Partial Stock Payment” has the meaning set forth in Section 3(a)(iii)
of the Purchase Option Agreement.
          “Party(ies)” means, for each Operative Document or other agreement in
which it appears, the parties to such Operative Document or other agreement, as
set forth therein. With respect to any agreement in which a provision is
included therein by reference to a provision in another agreement, the term
“Party” shall be read to refer to the parties to the document at hand, not the
agreement that is referenced.
          “Payment Terms” has the meaning set forth in Section 8.2 of the
Amended and Restated Research and Development Agreement.
          “Percentage” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “Permitted Investments” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Permitted Lien” has the meaning set forth in Section 1.01 of the
Holdings LLC Agreement.
          “Person” means any individual, partnership (whether general or
limited), limited liability company, corporation, trust, estate, association,
nominee or other entity.
          “Personnel” of a Party means such Party, its employees,
subcontractors, consultants, representatives and agents.
          “Prime Rate” means the quoted “Prime Rate” at JPMorgan Chase Bank or,
if such bank ceases to exist or is not quoting a base rate, prime rate reference
rate or similar rate for United States dollar loans, such other major money
center commercial bank in New York City selected by the Manager.
          “Products” means Cancer Products, Hepatitis B Products and Hepatitis C
Products.
          “Profit” has the meaning set forth in Section 1.01 of the Holdings LLC
Agreement.
          “Program Option” has the meaning set forth in Section 11.1(a) of the
Amended and Restated Research and Development Agreement.
          “Program Option Closing Date” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

13



--------------------------------------------------------------------------------



 



          “Program Option Exercise Date” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
          “Program Option Exercise Notice” has the meaning set forth in
Section 11.1(b) of the Amended and Restated Research and Development Agreement.
          “Program Option Period” has the meaning set forth in Section 11.1(a)
of the Amended and Restated Research and Development Agreement.
          “Programs” means Cancer Program, Hepatitis B Program and Hepatitis C
Program.
          “Protocol” means a written protocol that meets the substantive
requirements of Section 6 of the ICH Guideline for Good Clinical Practice as
adopted by the FDA, effective May 9, 1997 and is included within the Development
Plan or later modified or added to the Development Plan pursuant to the Amended
and Restated Research and Development Agreement.
          “Public Companies” has the meaning set forth in Section 5(e) of the
Purchase Option Agreement.
          “Purchase Option” has the meaning set forth in Section 1(a) of the
Purchase Option Agreement.
          “Purchase Option Agreement” means this Purchase Option Agreement dated
as of the Closing Date, among Dynavax, Holdings and Symphony Dynamo.
          “Purchase Option Closing” has the meaning set forth in Section 2(a) of
the Purchase Option Agreement.
          “Purchase Option Closing Date” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Commencement Date” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
          “Purchase Option Exercise Date” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Exercise Notice” has the meaning set forth in Section
2(a) of the Purchase Option Agreement.
          “Purchase Option Interim Date” has the meaning set forth in
Section 2(b)(i) of the Purchase Option Agreement.
          “Purchase Option Period” has the meaning set forth in
Section 1(c)(iii) of the Purchase Option Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

14



--------------------------------------------------------------------------------



 



          “Purchase Price” has the meaning set forth in Section 2(b) of the
Purchase Option Agreement.
          “Put Option” has the meaning set forth in Section 2A of the Purchase
Option Agreement.
          “Put Option Exercise Notice” has the meaning set forth in Section 2A
of the Purchase Option Agreement.
          “QA Audits” has the meaning set forth in Section 6.5 of the Amended
and Restated Research and Development Agreement.
          “Quarterly Price” has the meaning set forth in Section 2(b)(i) of the
Purchase Option Agreement.
          “Regents” has the meaning set forth in Section 3.1 of the Novated and
Restated Technology License Agreement.
          “Regents Agreement” has the meaning set forth in Section 3.1 of the
Novated and Restated Technology License Agreement.
          “Registration Rights Agreement” means the Registration Rights
Agreement dated as of the Closing Date, between Dynavax and Holdings.
          “Registration Statement” has the meaning set forth in Section 1(b) of
the Registration Rights Agreement.
          “Regulatory Authority” means the United States Food and Drug
Administration, or any successor agency in the United States, or any health
regulatory authority(ies) in any other country that is a counterpart to the FDA
and has responsibility for granting registrations or other regulatory approval
for the marketing, manufacture, storage, sale or use of drugs in such other
country.
          “Regulatory Allocation” has the meaning set forth in Section 3.06 of
the Holdings LLC Agreement.
          “Regulatory Files” means any IND, NDA or any other filings filed with
any Regulatory Authority with respect to the Programs.
          “Related Oncology Products Agreement” has the meaning set forth in
Section 11.4 of the Amended and Restated Research and Development Agreement.
          “Replacement Warrant(s)” has the meaning set forth in Section 7.08 of
the Warrant Purchase Agreement.
          “Representative” of any Person means such Person’s shareholders,
principals, directors, officers, employees, members, managers and/or partners.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

15



--------------------------------------------------------------------------------



 



          “Research and Development Agreement” means the Research and
Development Agreement dated as of the Closing Date, between Dynavax and
Holdings.
     “Rhein” has the meaning set forth in Section 11.1(a) of the Amended and
Restated Research and Development Agreement.
     “Rhein Sale Agreement” has the meaning set forth in Section 11.2(a) of the
Amended and Restated Research and Development Agreement.
          “RRD” means RRD International, LLC, a Delaware limited liability
company.
          “RRD Indemnified Party” has the meaning set forth in Section 10(a) of
the RRD Services Agreement.
          “RRD Loss” has the meaning set forth in Section 10(a) of the RRD
Services Agreement.
          “RRD Parties” has the meaning set forth in Section 9(e) of the RRD
Services Agreement.
          “RRD Personnel” has the meaning set forth in Section 1(a)(ii) of the
RRD Services Agreement.
          “RRD Services Agreement” means the RRD Services Agreement between
Symphony Dynamo and RRD, dated as the Closing Date, 2006.
          “Schedule K-1” has the meaning set forth in Section 9.02(a) of the
Holdings LLC Agreement.
          “Scheduled Meeting” has the meaning set forth in Paragraph 6 of Annex
B of the Amended and Restated Research and Development Agreement.
          “Scientific Discontinuation Event” has the meaning set forth in
Section 4.2(c) of the Amended and Restated Research and Development Agreement.
          “SCP” means Symphony Capital Partners, L.P., a Delaware limited
partnership.
          “SD Program Option” has the meaning set forth in Section 11.2(b) of
the Amended and Restated Research and Development Agreement.
          “SD Program Option Exercise Notice” has the meaning set forth in
Section 11.2(b) of the Amended and Restated Research and Development Agreement.
          “SEC” means the United States Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Selected ISS” means [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

16



--------------------------------------------------------------------------------



 



          “Shareholder” means any Person who owns any Symphony Dynamo Shares.
          “Solvent” has the meaning set forth in Section 1.01 of the Holdings
LLC Agreement.
          “SSP” means Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Stock Payment Date” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Stock Purchase Price” has the meaning set forth in Section 2 of the
Subscription Agreement.
          “Subcontracting Agreement” has the meaning set forth in Section 6.2 of
the Amended and Restated Research and Development Agreement.
          “Subscription Agreement” means the Subscription Agreement between
Symphony Dynamo and Holdings, dated as the Closing Date.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency); (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company; or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.
          “Surviving Entity” means the surviving or resulting “parent” legal
entity which is surviving entity to Dynavax after giving effect to a Change of
Control.
          “Symphony Capital” means Symphony Capital LLC, a Delaware limited
liability company.
          “Symphony Dynamo” means Symphony Dynamo, Inc., a Delaware corporation.
          “Symphony Dynamo Auditors” has the meaning set forth in Section 5(b)
of the RRD Services Agreement.
          “Symphony Dynamo Board” means the board of directors of Symphony
Dynamo.
          “Symphony Dynamo By-laws” means the By-laws of Symphony Dynamo, as
adopted by resolution of the Symphony Dynamo Board on the Closing Date.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

17



--------------------------------------------------------------------------------



 



          “Symphony Dynamo Charter” means the Amended and Restated Certificate
of Incorporation of Symphony Dynamo, dated as of the Closing Date.
          “Symphony Dynamo Director Event” has the meaning set forth in
Section 3.01(h)(i) of the Holdings LLC Agreement.
          “Symphony Dynamo Enhancements” means [ * ].
          “Symphony Dynamo Equity Securities” means the Common Stock and any
other stock or shares issued by Symphony Dynamo.
          “Symphony Dynamo Loss” has the meaning set forth in Section 10(b) of
the RRD Services Agreement.
          “Symphony Dynamo Shares” has the meaning set forth in Section 2.02 of
the Holdings LLC Agreement.
          “Symphony Fund(s)” means Symphony Capital Partners, L.P., a Delaware
limited partnership, and Symphony Strategic Partners, LLC, a Delaware limited
liability company.
          “Tangible Materials” means [ * ].
          “Tax Amount” has the meaning set forth in Section 4.02 of the Holdings
LLC Agreement.
          “Technology License Agreement” means the Technology License Agreement,
dated as of the Closing Date, between Dynavax and Holdings.
          “Term” has the meaning set forth in Section 4(b)(iii) of the Purchase
Option Agreement, unless otherwise stated in any Operative Document.
          “Territory” means the world.
          “Third Party IP” has the meaning set forth in Section 2.11 of the
Novated and Restated Technology License Agreement.
          “Third Party Licensor” means a third party from which Dynavax has
received a license or sublicense to Licensed Intellectual Property.
          “Transfer” has for each Operative Document in which it appears the
meaning set forth in such Operative Document.
          “Transferee” has, for each Operative Document in which it appears, the
meaning set forth in such Operative Document.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

18



--------------------------------------------------------------------------------



 



          “Voluntary Bankruptcy” has the meaning set forth in Section 1.01 of
the Holdings LLC Agreement.
          “Warrant(s)” means the “Warrant” as defined in Section 2.01 of the
Warrant Purchase Agreement, and/or any successor certificates exercisable for
Warrant Shares issued by Dynavax.
          “Warrant Closing” has the meaning set forth in Section 2.03 of the
Warrant Purchase Agreement.
          “Warrant Date” has the meaning set forth in Section 2.02 of the
Warrant Purchase Agreement.
          “Warrant Purchase Agreement” means the Warrant Purchase Agreement,
dated as of the Closing Date, between Dynavax and Holdings.
          “Warrant Shares” has the meaning set forth in Section 2.01 of the
Warrant Purchase Agreement.
          “Warrant Surrender Price” has the meaning set forth in Section 7.08 of
the Warrant Purchase Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex A to the
Amended and Restated R&D Agreement

19



--------------------------------------------------------------------------------



 



ANNEX B
SYMPHONY DYNAMO, INC.
DEVELOPMENT COMMITTEE CHARTER
Purpose
          The Development Committee (the “Development Committee”) is established
by Symphony Dynamo, Inc. (“Symphony Dynamo”) and Dynavax Technologies
Corporation (“Dynavax”, and together with Symphony Dynamo, the “Parties” and
each a “Party”) to oversee a clinical development plan (the “Development Plan”)
and a development budget (the “Development Budget”) for the Programs (each as
defined in that certain Novated and Restated Technology License Agreement
(“TLA”), dated as of April 18, 2006, among Symphony Dynamo, Dynavax, and
Symphony Dynamo Holdings LLC (“Holdings”)), and to develop and commercialize the
Cancer Products, the Hepatitis B Products and the Hepatitis C Products (each as
defined in the TLA). Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in Annex A to the Amended and Restated
Research and Development Agreement, dated as of April 18, 2006, among Symphony
Dynamo, Holdings and Dynavax.
Composition

  1.   The Development Committee shall initially have six (6) members, and at
all times shall have an even number of members and consist of an equal number of
members designated by each Party (the “Development Committee Members”). Each
Party may bring additional employees or representatives to each meeting as
non-voting observers, but only if such employees or representatives are bound by
confidentiality obligations at least as stringent as those described in the
Confidentiality Agreement. The size and composition of the Development Committee
provided herein may not be changed without the consent of both the Symphony
Dynamo Board and Dynavax.     2.   One-half (1/2) of the Development Committee
Members shall be designated by Dynavax and one-half (1/2) shall be designated by
the Symphony Dynamo Board.     3.   Each Development Committee Member shall have
the requisite background, experience and training to carry out the duties and
obligations of the Development Committee. Development Committee Members need not
be directors of Symphony Dynamo or Dynavax.     4.   The chair of the
Development Committee shall be, initially, Eduardo Martins, M.D., Vice
President, Clinical Development, of Dynavax, and any succeeding chair shall be
such person as may be appointed to the position of either Chief Medical Officer
or Vice President, Clinical Development of Dynavax (or an equivalent successor
position) (the “Chair”). If Dynavax wishes to appoint a

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex B to the
Amended and Restated R&D Agreement

1



--------------------------------------------------------------------------------



 



      Chair other than either the then-current Chief Medical Officer or Vice
President, Clinical Development, of Dynavax (or the holder of an equivalent
successor position), then such appointment shall require the consent of the
Symphony Dynamo Board; provided, that (x) [ * ], or (y) [ * ].     5.   The
Development Committee Members may be removed or replaced by the Symphony Dynamo
Board, solely with respect to the removal or replacement of any such Development
Committee Members selected by Symphony Dynamo, and by Dynavax, solely with
respect to the removal or replacement of any such Development Committee Members
selected by Dynavax.

Operations

  6.   The Development Committee shall meet once per month during the Term,
unless and until the Development Committee determines that such meetings should
occur once per quarter (in either case, each a “Scheduled Meeting”). Scheduled
Meetings may be held in person or by teleconference when appropriate. Each of
Symphony Dynamo and Dynavax shall be solely responsible for the costs associated
with its employees and/or representatives attending and participating in such
Scheduled Meetings. In addition, the Chair and any Development Committee Member
selected by Symphony Dynamo may jointly call for an ad hoc meeting of the
Development Committee by teleconference at any time, by giving the other members
of the Development Committee advance written notice of at least [ * ] (each, an
“Ad Hoc Meeting”). An Ad Hoc Meeting may be called to address any time-sensitive
matter, including additional expenditure requests pursuant to Section 8.3 of the
Amended and Restated Research and Development Agreement or Section 2 of the RRD
Services Agreement.     7.   The Chair shall, in consultation with other
Development Committee Members and the management of Symphony Dynamo, develop and
set the Development Committee’s agenda for each Scheduled Meeting. The Chair
shall include on such agenda each item requested by a Development Committee
member at least [ * ] before the applicable Scheduled Meeting. The agenda and
information concerning the business to be conducted at each Scheduled Meeting
shall be communicated in writing to the Development Committee Members at least [
* ] in advance of such Scheduled Meeting to permit meaningful review. Such an
agenda shall not be required for an Ad Hoc Meeting.     8.   Each Party’s
Development Committee Members shall collectively have three (3) votes,
regardless of the number of its Development Committee Members participating in
any Scheduled Meeting or Ad Hoc Meeting. No votes shall be taken unless there is
at least one (1) Development Committee Member representing each of Dynavax and
Symphony Dynamo participating in such Scheduled Meeting or Ad Hoc Meeting, as
the case may be. Each Party may allocate its three (3) votes among its attending
Development Committee Members

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex B to the
Amended and Restated R&D Agreement

2



--------------------------------------------------------------------------------



 



      in any manner, at such Party’s discretion. If only one (1) Development
Committee Member is attending on behalf of a given Party, such Development
Committee Member may cast all the votes allocated to such Party. Unless
otherwise specified herein, all actions taken by the Development Committee as a
committee shall be by majority vote. If the Development Committee Members reach
a deadlock on any vote, then such deadlock shall be resolved in accordance with
Paragraph 11 of this Development Committee Charter.     9.   Notwithstanding
anything herein to the contrary, during the Term, this Development Committee
Charter may be amended only with the unanimous approval of the Development
Committee Members and the consent of the Symphony Dynamo Board.     10.   The
Chair, or such person as the Chair may designate, shall prepare, and distribute
to all Development Committee Members, draft committee minutes within a
reasonable period of time following each Scheduled Meeting or Ad Hoc Meeting.  
  11.   If the Development Committee is unable to decide by a majority vote on
any issue within the scope of its authority and duties, then the Development
Committee shall promptly raise such issue to the chief executive officers (or
equivalent officer) of Dynavax and Symphony Dynamo. The chief executive officers
shall have [ * ] days to mutually agree on how to resolve such issue. If the
Parties’ chief executive officers are unable to resolve such issue within the [
* ] day period, then [ * ].

Authority and Duties

  12.   The Development Committee shall, using the Initial Development Plan and
the Initial Development Budget as a basis, continue to develop and refine the
Development Plan and Development Budget, and shall, at the request of the
Symphony Dynamo Board, submit each for review by the Symphony Dynamo Board at
the first meeting of the Symphony Dynamo Board, as provided in Section 4.1 of
the Amended and Restated Research and Development Agreement. Following the
Symphony Dynamo Board’s review, the Development Committee shall work diligently
to incorporate the comments generated by such review in order to complete the
Development Plan and Development Budget as soon as practicable and, upon
completion, shall then submit the Development Plan and the Development Budget to
the Symphony Dynamo Board for approval. The Development Committee shall
thereafter continue to develop and refine the Development Plan and the
Development Budget, and shall conduct a comprehensive review of each on an
annual basis. In addition, the Development Committee shall decide on any other
matters relating to the Development Plan and the Development Budget that may
arise, including (i) responding to requests for amendments to the Development
Plan and/or the Development Budget from RRD or Dynavax, (ii) the selection of
ISSs that have TLR-9 activity for inclusion

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex B to the
Amended and Restated R&D Agreement

3



--------------------------------------------------------------------------------



 



      in the Development Plan, (iii) within [ * ] of the Development Committee
becoming aware that the Purchase Option will or has expired unexercised, or will
or has been terminated, the Development Committee shall, for each ISS previously
selected as a Selected ISS for inclusion in any Development Plan, select [ * ]
additional ISSs that have TLR-9 activity (other than Non-Symphony Dynamo ISSs)
as backup ISSs to also be deemed Selected ISSs, and (iv) addressing all other
matters that are identified in the Operative Documents or the Symphony Dynamo
Charter as requiring the approval of the Development Committee (including, but
not limited to, the approval of any new, or the amendment or termination of any
existing, Subcontracting Agreement). Unless otherwise approved pursuant to
Paragraph 11 hereof, or discontinued or modified pursuant to Sections 4.2(c) or
5.1 of the Amended and Restated Research and Development Agreement, no material
change to the Development Plan or Development Budget will be adopted by Symphony
Dynamo unless and until the Development Committee approves such change.     13.
  The Development Committee shall report at least quarterly to the Symphony
Dynamo Board regarding progress relative to the Development Plan and the
Development Budget, and any changes in the Development Plan and/or Development
Budget, and shall respond promptly to any reasonable requests for additional
information made by the Symphony Dynamo Board. The Development Committee shall
also submit its material decisions regarding the Development Plan and
Development Budget to the Symphony Dynamo Board, including regulatory strategies
and discontinuation or modification of the Programs.     14.   The Development
Committee shall continuously evaluate the funding requirements of the Programs,
and shall recommend to the Symphony Dynamo Board an appropriate date to request
that Holdings submit to Investors a Funding Notice with respect to a request for
the Additional Funds, and that Holdings make an additional capital contribution
to Symphony Dynamo from the funds Holdings receives from Investors pursuant
thereto.

          The foregoing list of duties is not exhaustive, and the Development
Committee may, in addition, perform such other functions as may be necessary or
appropriate for the performance of its duties and the furtherance of the
development of Programs, including as may be required under any Operative
Document. In no event shall the Development Committee have the power to amend
any of the Operative Documents. The Development Committee shall have the power
to delegate its authority and duties to sub-committees as it deems appropriate;
provided, however, that any such sub-committee shall have at least one
(1) Development Committee Member who is appointed to the Development Committee
by the Symphony Dynamo Board and at least one Development Committee Member who
is appointed by Dynavax.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex B to the
Amended and Restated R&D Agreement

4



--------------------------------------------------------------------------------



 



ANNEX C
INITIAL DEVELOPMENT PLAN
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex C to the
Amended and Restated R&D Agreement

 



--------------------------------------------------------------------------------



 



ANNEX D
INITIAL DEVELOPMENT BUDGET
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Annex D to the
Amended and Restated R&D Agreement

 



--------------------------------------------------------------------------------



 



ANNEX E
PAYMENT TERMS

1.   [ * ]   2.   [ * ]   3.   [ * ]   4.   Invoices must be submitted by
Dynavax to Symphony Dynamo by the [ * ] day of each month. Invoices not received
by Symphony Dynamo on the required date may result in delays in payment to
Dynavax.   5.   Prior to any payments being made to Dynavax, Dynavax agrees to
complete a W-9 form and supply Dynavax’s social security or TIN number to
Symphony Dynamo, as appropriate, or supply a written declaration of foreign
resident status and ineligibility for U.S. withholding taxes. Dynavax is
responsible for maintaining adequate records for tax purposes. If Dynavax
requests summaries or break-downs of compensation in addition to the 1099 form
or analogous form that Symphony Dynamo provides, Symphony Dynamo will charge
Dynavax a fee for preparing the requested documents, based on the amount of time
expended by Symphony Dynamo.   6.   Symphony Dynamo shall pay each invoice
within [ * ] days of receipt. All fees will be payable in US Dollars. If
Symphony Dynamo disputes in good faith any portion of an invoice, then Symphony
Dynamo shall pay the undisputed amounts as set forth in the preceding sentence
and the Parties shall use good faith efforts to reconcile the disputed amount as
soon as practicable.   7.   Dynavax will mail invoices to Symphony Dynamo at the
following address:

Symphony Dynamo, Inc.
7361 Calhoun Place, Suite 325
Rockville, MD 20855
Attn: Accounts Payable

8.   All payments to Dynavax shall be sent to Dynavax by wire transfer to the
following account:

Account:                     
Bank:                     
                              
ABA Routing:                     
Account number:                     
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 